EXHIBIT 10.1

STOCK AND ASSET PURCHASE AGREEMENT

     This Stock and Asset Purchase Agreement (the “Agreement”) is entered into
as of May __, 2007, by and among Basin Water Resources, Inc., a Delaware
corporation (together with any assignee or designee thereof, the “Purchaser”),
on the one hand, and Indian Hills Water Conservation Corporation, a California
corporation (“IHWCC”), West Riverside Canal Company, a California corporation
(“West Riverside”), West Riverside 350 Inch Water Company, a California
corporation (“350IWC,” and together with West Riverside, the “Water Companies”),
Henry C. Cox II, an individual (“Cox”) and John L. West, an individual (“West,”
and together with IHWCC and Cox, the “Seller Parties”), on the other hand.
Purchaser, the Water Companies and the Seller Parties are sometimes referred to
herein individually as a “party” or together as the “parties.”

R E C I T A L S

     A. The Seller Parties own and operate a business comprised of the Water
Companies, among other things, that appropriates, stores, supplies, distributes
and sells water to certain customers in the Riverside and San Bernardino area of
Southern California (the “Business”);

     B. As of the date hereof (i) the Seller Parties collectively own 176.36
shares of the common stock of 350IWC (the “350IWC Shares”), which constitutes
82.56 percent of the issued and outstanding shares of the capital stock of
350IWC, and (ii) the Seller Parties together with 350IWC collectively own 370.68
shares of the common stock of West Riverside (the “West Riverside Shares,” and
collectively with the 350IWC Shares, the “Shares”), which constitutes 78.3
percent of the issued and outstanding shares of the capital stock of West
Riverside.

     C. The Seller Parties desire to sell to Purchaser, and Purchaser desires to
purchase from the Seller Parties, all of the Shares and Assets (defined in
Section 1.1), free and clear of any claims, encumbrances or liabilities, all
upon the terms and conditions set forth herein; and

     D. In contemplation of this Agreement, the parties executed that certain
Letter of Intent dated as of April 4, 2007, pursuant to which, among other
things, Purchaser deposited One Hundred Thousand Dollars ($100,000) in an
interest bearing trust account as an earnest money deposit (the “Deposit”);

     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto covenant and agree as follows:

ARTICLE 1

PURCHASE AND SALE

     1.1 Purchase and Sale of Shares and Assets. At the Closing (defined in
Section 1.8), the Seller Parties shall sell, convey, transfer and assign to
Purchaser, all of their respective

 

953484.15

--------------------------------------------------------------------------------

right, title and interest, of every kind and nature, in and to all properties,
assets, rights and interests, and wherever located and by whomever possessed,
owned by such party as of the Closing related to, arising from or used in
connection with, the assets set forth on Schedule 1.1 (the “Assets”), including
but not limited to:

     (a) all of the Shares;

     (b) all of the land owned by the Seller Parties and the Water Companies set
forth on Schedule 1.1, together with any buildings, structures, pipes, fixtures,
fittings and other improvements located thereon, and including, without
limitation, that certain eighteen (18) mile canal described on Schedule 1.1 and
used in operation of the Business (the “Canal”);

     (c) all of the other rights, title, and interests in real property held by
the Seller Parties and the Water Companies set forth on Schedule 1.1, including
easements, rights of way, water lines, rights of possession and use, licenses,
leaseholds, privileges and other appurtenances thereto or otherwise related to
the Business (such as appurtenant rights in and to public streets) and all other
rights representing less than fee ownership (together with the assets described
in 1.1(b) above, the “Real Property”);

     (d) to the extent not included in clauses (b) and (c) above, all personal
property constituting the water appropriation and distribution system belonging
to the Seller Parties and the Water Companies and used in operation of the
Business, including any pumping facilities, purification and filtration
equipment, mains, pipes, fire cisterns, basins, fountains, troughs, meters,
wells, hydrants, equipment, machinery, vehicles, tools, dies, spare parts,
materials, water supplies, fixtures and improvements, construction in progress,
jigs, molds, patterns, gauges and production fixtures;

     (e) all of the offices, shops, stores, transportation, laboratory and other
equipment used in or necessary for the operation of the Business, including
computers, computer programs and related software (to the extent the foregoing
exists and, in the case of programs and software, as permitted by any related
licenses), except the office at 8175 Limonite Avenue and any equipment therein
not exclusively used in the operation of the Business;

     (f) and all other equipment, machinery, furniture, leasehold improvements,
fixtures, structures, related capitalized items and other tangible property used
in operation of the Business, except any of the foregoing that is located in the
office at 8175 Limonite Avenue and is not used exclusively in the operation of
the Business (together with all items described in clauses (d) and (e) above
(the “Tangible Property”);

     (g) all of the water appropriation and distribution rights set forth on
Schedule 1.1, including, without limitation, (i) any and all water rights
provided under the court judgment entitled Western Municipal Water District of
Riverside County, et al., v. East San Bernardino County Water District, et. al.,
(ii) any and all water rights provided under common law, including, but not
limited to any overlying water rights, riparian water rights, prescriptive water
rights, water rights appurtenant to the land and appropriative rights, and (iii)
all water appropriation rights of 350IWC based on, among other things,
historical pumping records (collectively, the “Historical Rights”), and (ii) all
water distribution rights of West Riverside

Page 2 of 38

953484.15

--------------------------------------------------------------------------------

(the “Distribution Rights,” and together with the Historical Rights, the “Water
Rights”), necessary for the Water Companies to own and operate the Business.

     (h) all of the rights and obligations of the Seller Parties or the Water
Companies under the contracts and agreements described in Schedule 1.1 that
relate to the Business to which such party is a party or by which it or any of
its properties or assets may be bound that is or may become material to the
Assets (the “Contracts ”);

     (i) all intellectual property rights related to the Business;

     (j) all of the Business’ goodwill;

     (k) all information, whether or not proprietary, that relates to the
Business, including but not limited to the Contracts, commitments, deposits,
rebates, refunds, accounts, billing, customer service, meter readings, computer
records, data, and other records and systems, however described, necessary or
useful to the operation of the Business as a going concern, including any
information, documents and data stored in any medium in the possession of any
affiliate of or contractor to any of the Seller Parties or Water Companies and
used in operation of the Business, and all engineering, geographical and other
reports and surveys relating to its Business (the “Books and Records”);

     (l) all accounts receivable relating to the Contracts;

     (m) all rights to insurance and condemnation proceeds to the extent
relating to any damage, destruction, taking or other impairment of the Assets
which damage, destruction, taking or other impairment occurs on or prior to the
Closing Date; and

     (n) all available supplies, sales literature, promotional literature,
customer, supplier and distributor lists, telephone and fax numbers and
purchasing records related to the Assets being purchased and the operation of
the Business;

     (o) provided however, that notwithstanding the foregoing, prior to the
Closing Date, Purchaser may elect, in its sole and absolute discretion, to not
purchase the Shares and instead acquire the other Assets of IHWCC, 350IWC and
West Riverside necessary or desirable for the operation of the Business, such
Assets as described in clauses (b) through (n) above, for the Purchase Price
(defined in Section 1.4), under the same terms and conditions set forth herein
(the “Asset Purchase Election”). In the event that Purchaser makes the Asset
Purchase Election, all of the representations warranties, covenants, conditions
and other terms of this Agreement shall continue in full force and effect,
except that: (i) Section 1.1(a) shall no longer be in effect, such that the
Shares shall not be part of the Assets and their respective certificates shall
not be conveyed nor delivered to Purchaser at the Closing, (ii) Schedule 2.1
shall be amended to eliminate the Shares from the list of Assets thereon, (iii)
the representations and warranties regarding the Shares contained in Section
2.1(b), clauses (ii) through (vi) shall cease to be in effect, and (iv) the tax
election set forth in Section 1.6 shall cease to be necessary or in effect.

     1.2 Excluded Assets. Notwithstanding the foregoing, there shall be excluded
from such purchase and sale:

Page 3 of 38

953484.15

--------------------------------------------------------------------------------

     (a) the original copies of IHWCC’s tax returns, stock record books,
corporate record books containing minutes of meetings of directors and
shareholders and such other records as have to do exclusively with IHWCC’s
organization or stock capitalization;

     (b) all cash or cash equivalent proceeds received in consideration of the
grant to Birtcher Development & Investments, LLC (“Birtcher”) of fee title to
certain property owned by West Riverside (the “Birtcher Sale”) and reserving to
West Riverside all rights necessary for pipelines required for the operation of
the Business in the future, such grant and reservation of rights as described on
Schedule 1.2 (the “Birtcher Sale”), provided, however, that the terms of the
Birtcher Sale must be on terms and conditions reasonably acceptable to
Purchaser, and the defined easement specific to the location of the Canal
granted back by Birtcher to West Riverside or to Purchaser as the assignee or
successor-in-interest and as described more specifically on Schedule 1.2 (the
“Birtcher Easement”) shall (i) provide Purchaser with reasonable access to, and
in no way impair Purchaser’s use of, the Canal in the operation of the Business
as presently conducted and contemplated in the future, and (ii) be part of the
Real Property and Assets transferred to Purchaser hereunder, and shall not be
part of the Excluded Assets (defined below) retained by IHWCC;

     (c) in the event that Purchaser makes the Asset Purchase Election and
purchases the Business as an asset purchase of IHWCC, 350IWC and West Riverside
pursuant to Section 1.1(o), the original copies of the tax returns, stock record
books, corporate record books containing minutes of meetings of directors and
shareholders and such other records as have to do exclusively with the Water
Companies’ respective organization or stock capitalization; and

     (d) other assets listed on Schedule 1.2 (collectively, the “Excluded
Assets”).

     Notwithstanding the foregoing, copies of the documents referred to in
Sections 1.2(a) and 1.2(c) shall be provided to Purchaser prior to Closing.

     1.3 No Assumed Liabilities. The only liabilities of the Seller Parties that
Purchaser shall assume are (i) certain debt owed by IHWCC to Cox/West Properties
pursuant to the long-term note set forth on Exhibit A attached hereto and
incorporated by reference, in the principal amount of not more than Six Hundred
Sixty-Three Thousand Dollars ($663,000), which debt Purchaser shall pay at the
Closing (the “IHWCC Debt”), (ii) secured and unsecured property taxes not yet
assessed and payable for the Real Property and Assets on a pro-rated basis
commencing after the Closing Date, and (iii) liabilities and obligations of the
Seller Parties first arising after the Closing under the Contracts or with
respect to the Assets. Except as set forth in the preceding sentence, Purchaser
shall not assume or be liable for any obligation or liability of the Seller
Parties, of any kind or nature, known, unknown, contingent or otherwise
(collectively, the “Excluded Liabilities ”), including without limitation:

     (a) any liabilities arising from the Excluded Assets;

     (b) any liabilities arising from the Birtcher Sale, including, without
limitation, with respect to any representations and warranties made by IHWCC or
the Water Companies in connection with the Birtcher Sale and any obligations of
IHWCC and any of the Water

Page 4 of 38

953484.15

--------------------------------------------------------------------------------

Companies to indemnify Birtcher from all hazardous substances affecting the
property sold to Birtcher;

     (c) any liabilities arising from any obligation of West Riverside to
indemnify any Person (defined in Section 2.1(c)) for any construction performed
by it prior to the Closing Date;

     (d) any liability of the Seller Parties incurred in connection with this
Agreement and the transactions provided for herein, including brokerage,
accounting and counsel fees, transfer and other taxes, and expenses pertaining
to its liquidation or the performance by any of the Seller Parties of its
obligations hereunder;

     (e) any liability or obligation of any of the Seller Parties arising out of
any contract or agreement, other than the liabilities or obligations first
arising out of the Contracts after the Closing;

     (f) any obligations to any former or present employees or independent
contractors of any of the Seller Parties or the Water Company, including without
limitation, any obligations arising under any employee program;

     (g) any litigation, proceeding, claim by any Person or other obligation of
any of the Seller Parties relating to the Business or otherwise relating to the
Assets prior to the Closing Date, whether or not such litigation, proceeding,
claim or obligation is pending, threatened, or asserted before, on, or after the
Closing Date;

     (h) any liability of any of the Seller Parties for taxes, whether relating
to periods before or after the Closing Date;

     (i) all accounts payable in connection with purchases made or services
received by any of the Seller Parties on or prior to the Closing Date; and

     (j) any obligations of any of the Seller Parties, and any obligations of
the Water Companies arising prior to the Closing, under any law, including but
not limited to antitrust, civil rights, health, safety, labor, discrimination
and environmental laws.

     The Seller Parties shall be solely responsible for, and agree to pay, any
and all Excluded Liabilities as and when they become due.

     1.4 Purchase Price. Upon the terms and subject to the conditions set forth
herein, in consideration for the transfer of the Assets to Purchaser pursuant to
this Agreement, Purchaser shall pay IHWCC an aggregate purchase price equal to
One Million Five Hundred Thousand Dollars ($1,500,000) (the “Purchase Price”),
payable as follows:

     (a) Purchaser will pay the IHWCC Debt in full on the Closing Date, by first
applying the Deposit plus all interest accrued thereon as of the Closing Date
toward payment of the IHWCC Debt, and then paying the remaining balance on the
IHWCC Debt in full to Cox/West Properties;

Page 5 of 38

953484.15

--------------------------------------------------------------------------------

     (b) At the Closing, Purchaser will execute and deliver to IHWCC or its
designee a promissory note in the principal amount equal to the sum of One
Million Five Hundred Thousand Dollars ($1,500,000), less the IHWCC Debt paid by
Purchaser pursuant to Section 1.4(a) above, which note shall be dated as of the
Closing Date, due and payable in full on the fifth anniversary of the Closing
Date, with accrued annual interest thereon at the prime rate as may be adjusted
from time to time by Bank of America, such interest due and payable on each of
the first through fifth anniversaries of the Closing Date, substantially in the
form attached hereto as Exhibit B and incorporated herein by reference
(“Purchaser’s Promissory Note”). By way of example only, if the IHWCC Debt is
$663,000 as of the Closing Date, the Purchaser’s Promissory Note amount would be
Eight Hundred Thirty-Seven Thousand Dollars ($837,000).

     (c) Subject to Section 1.6, the Purchase Price will be allocated to the
assets of the Water Companies upon the mutual agreement of the parties.

     (d) Accounts receivable, accounts payable and property taxes shall be
prorated among the Purchaser and the Seller Parties as of the Closing Date.

     1.5 Capital Expenditures; Net Income Participation.

     (a) Capital Expenditures; IHWCC’s Right to Participate. The parties
acknowledge and agree that following the Closing, Purchaser may, from time to
time, in its sole and absolute discretion, determine that capital contributions
or loans need to be made to the Business. All loans made by Purchaser or the
Seller Parties to the Business shall be made in increments of approximately Two
Hundred Fifty Thousand Dollars ($250,000), amortized over five (5) years, with
accrued annual interest thereon at the prime rate as may be adjusted from time
to time by Bank of America, pursuant to a promissory note substantially in the
form attached hereto as Exhibit C and incorporated herein by reference. Within
30 days after Purchaser’s written notice of its intent to make such loan or
contribution to the Business, Seller Parties shall also be entitled to make
loans or capital contributions to the Business in the identical amount made by
Purchaser, or such lesser multiple of Two Hundred Fifty Thousand Dollars
($250,000) as Seller Parties may elect.

     (b) Net Income Participation. In consideration of the Purchase Price,
Purchaser agrees that IHWCC, or such assignee or designee acceptable to
Purchaser, shall be entitled to a portion of the Net Income (defined below)
generated from Purchaser’s operation of the Business (the “Net Income
Participation”), and shall be a percentage of the Net Income for that year, as
follows:

     (i) Allocation for Sale of Potable and Non-Potable Water Acquired from
Designated Sources. With respect to Net Income attributable solely to the
Historical Rights, the Net Income Participation shall be based on a percentage
derived from and reduced by a formula based on (A) the aggregate sum of all
loans and capital contributions Purchaser has made or guaranteed to, or on
behalf of, the Business in connection with the production and sale of potable
and non-potable water acquired through use of the Historical Rights (without
deduction for amounts repaid), less (B) the aggregate sum of all loans and
capital contributions Seller Parties have made or guaranteed to, or on behalf
of, the Business in connection with the production and sale of

Page 6 of 38

953484.15

--------------------------------------------------------------------------------

potable and non-potable water acquired through use of the Historical Rights
(without deduction for amounts repaid), up to and including each year in which
the calculation of Net Income Participation is made, as set forth on Schedule
1.5; provided, however, that in no event shall IHWCC’s percentage be less than
fifteen percent (15%); provided further, that in the event Purchaser makes a
capital contribution to the Business in a form of an asset other than cash, the
value of that capital contribution shall be the fair market value of such asset
contributed, which in the case of an asset involving any proprietary technology
of Purchaser shall be determined based on the fair market value attributed to
such asset pursuant to Purchaser’s standard terms and conditions used in similar
transactions.

     (ii) Additional Sources. In the event that Purchaser receives income from
operations from the sale of potable or non-potable water acquired from Riverside
Cement, Jurupa Community Services District (solely as it relates to that certain
wastewater plant located immediately adjacent to Indian Hills (defined in
Section 3.3(d))), La Sierra University or Hidden Valley Holdings, LLC
(collectively, the “Additional Sources”), IHWCC, or such assignee or designee
acceptable to Purchaser, shall be entitled to a portion of the Net Income
arising from such Additional Sources, with such income to be allocated among
Purchaser and IHWCC in the same manner as Net Income derived from the use of the
Historical Rights (i.e., determined in accordance with Schedule 1.5); provided
however, that the calculation of Net Income shall be made independently with
respect to each Additional Source, and loans and equity contributions made in
connection with each Additional Source shall allocated only to the specific
transaction for which they are used. Notwithstanding the foregoing, the decision
to enter into any transaction with an Additional Source shall be in Purchaser’s
sole and absolute discretion.

     (iii) Wheeling Fees. In the event that Purchaser distributes water through
the Canal that is obtained from any source whatsoever, including the Historical
Rights and Additional Sources, IHWCC shall be entitled to a wheeling fee (the
“Wheeling Fee”) for each acre foot of such water that is pumped through the
Canal, which fee shall be equal to the greater of (A) Ten Dollars ($10) per acre
foot, or (B) Ten Percent (10%) of the Net Income attributed to such water,
calculated as provided in Section 1.5(d) . Notwithstanding the foregoing, in no
event shall the Seller Parties be entitled to a Wheeling Fee with respect to any
water distributed to Indian Hills or the Jurupa Unified School District.

     (iv) Allocation for Sales of Real Estate. The Net Proceeds (defined below)
from the sale, lease or other conveyance of interests in real estate, including
mineral rights other than water, if any, owned by West Riverside as of the
Closing Date, shall be shared by Purchaser and IHWCC, on a fifty-fifty (50/50)
basis. “Net Proceeds” as used in this Section 1.5(b) shall mean all
consideration received by Purchaser, less (A) the costs of any development of or
improvements to such real estate made by Purchaser and (B) all reasonable costs
associated with such sale,

     (c) Determination; Payment. The Net Income Participation to which IHWCC may
be entitled shall be determined with respect to Historic Rights, Additional
Sources

 

Page 7 of 38

953484.15

--------------------------------------------------------------------------------

or Wheeling Fees described in Sections 1.5(b)(i), 1.5(b)(ii) and 1.5(b)(iii)
above on an annual basis, commencing as is reasonably practicable after the
first anniversary of the Closing Date, and Purchaser shall pay the Net Income
Participation to IHWCC or its designee, annually, without interest, within
seventy-five (75) days after the Net Income Participation has been determined.
With respect to payments based on sales of real estate described in Section
1.5(b)(iv), payments shall be made within thirty (30) days following the closing
of such sale.

     (d) Calculation of Net Income. For purposes of this Agreement, “Net Income”
shall mean, with respect to Purchaser’s operation of the relevant portion of the
Business for any period, net income of such operation of such portion of the
Business, for the applicable calculation period determined in accordance with
United States generally accepted accounting principles as in effect from time to
time, consistently applied (“GAAP”); provided, that there shall not be included
in such calculation of net income (without duplication): (i) any extraordinary
gains or losses (including in connection with the sale or write-up of assets),
(ii) any nonrecurring gains, (iii) any gains or losses from dispositions of
property or assets, other than dispositions of the Assets in the ordinary course
of business, and the tax consequences thereof, (iv) the net income (or loss) of
any other Person acquired by, or merged with, Purchaser for whom net income is
being calculated for any period prior to the date of such acquisition, (v) any
dividends received from affiliates, (vi) any licensing fees from affiliates of
Purchaser obtained pursuant to arms-length negotiations, (vii) consideration
payable affiliates of Purchaser except pursuant to commercially reasonable
terms, and (viii) any Wheeling Fees payable to any person or entity not
affiliated with Purchaser. Notwithstanding the foregoing, income received by
Purchaser from Purchaser’s ownership or operation of any other water
appropriation or distribution business in the San Bernardino County area that
does not involve any of the Assets shall not be considered income subject to the
Net Income Participation and neither IHWCC nor Seller Parties shall have any
rights with respect thereto.

     (e) Limitations. In no event shall the Net Income Participation be deemed
to give IHWCC an equity interest in Purchaser, the Water Companies (if the
Purchaser does not make the Asset Purchase Election), or any affiliate thereof.
Further, the parties acknowledge and agree that following the Closing, Purchaser
shall have no obligation to (i) continue to operate the Business (subject to
Section 3.3(d)(iii)), or (ii) make any capital contributions or loans to the
Business.

     1.6 Section 338(h)(10) Election.

     (a) At Purchaser’s option, the Seller Parties shall join with Purchaser in
making an election under Section 338(h)(10) of the United States Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder (the “Code”), and any corresponding election under state or local tax
law, with respect to the purchase and sale of the Shares hereunder
(collectively, the “Section 338(h)(10) Elections”). If Purchaser chooses to make
a Section 338(h)(10) Election, then Purchaser and the Seller Parties agree that
the Purchase Price and the liabilities of the Water Companies shall be allocated
to the assets of the Water Companies for all purposes (including tax and
financial accounting) as shown on the “Allocation Schedule” to be attached
hereto as Schedule 1.6 within one hundred and twenty (120) days following the
Closing Date. Within thirty (30) days of delivery of the Allocation Schedule,
the Seller Parties shall notify Purchaser of any proposed changes. If the
parties cannot agree on the

 

Page 8 of 38

953484.15

--------------------------------------------------------------------------------

Allocation Schedule, the dispute shall be resolved by an independent nationally
recognized accounting firm mutually determined by the parties.

     (b) Any payments subsequent to the Closing Date (such as indemnity payments
under the terms of this Agreement or the Net Income Participation) that are
treated as an adjustment to Purchase Price of the Assets of the Water Companies
for tax purposes shall be reflected as an adjustment to the price allocated to a
specific asset, if any, giving rise to the adjustment and if any such adjustment
does not relate to a specific asset, such adjustment shall be allocated among
the Water Companies’ Assets in accordance with the Allocation Schedule method
provided in this Section 1.6.

     (c) Purchaser and the Seller Parties agree to file and agree to cause the
Water Companies to file all Tax Returns (defined in Section 2.1(o)) in
accordance with the Allocation Schedule (as originally proposed or as revised in
accordance with this Agreement, as the case may be) and, except as required
pursuant to a final determination (as defined in Section 1313(a) of the Code or
corresponding provisions of state or local law), not to take, or cause to be
taken, any action that would be inconsistent with such Allocation Schedule in
any Tax Return, audit, litigation or otherwise.

     (d) Purchaser, the Water Companies and the Seller Parties shall file all
Tax Returns, including amended returns and claims for refund, and information
reports in a manner consistent with the Allocation Schedule.

     1.7 Taxes.

     (a) Purchaser and the Seller Parties agree to furnish or cause to be
furnished to each other, upon request, as promptly as practicable, such
information and assistance relating to the Assets (including, without
limitation, access to books and records) as is reasonably necessary for the
filing of all tax returns, the making of any election relating to taxes, the
preparation for any audit by any taxing authority, and the prosecution or
defense of any claim, suit or proceeding relating to any tax.

     (b) The Seller Parties shall be responsible for and shall promptly pay when
due all taxes levied with respect to the Assets attributable to the period prior
to the Closing Date (the “Pre-Closing Tax Period”), and Purchaser shall be
responsible for and shall promptly pay when due all taxes levied with respect to
the Assets attributable to the Post-Closing Tax Period.

     (c) All excise, sales, use, value added, registration stamp, recording,
documentary, conveyancing, franchise, property, transfer, gains and similar
taxes, levies, charges and fees (collectively, “Transfer Taxes”) incurred in
connection with the transactions contemplated by this Agreement shall be borne
by the Seller Parties. Purchaser and the Seller Parties shall cooperate in
providing each other with any appropriate resale exemption certifications and
other similar documentation. The party that is required by applicable law to
make the filings, reports, or returns with respect to any applicable Transfer
Taxes shall do so.

     1.8 Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place as soon as practicable, but in no event later
than December 31, 2007, unless mutually agreed upon in writing by the parties,
at the offices of Purchaser or its counsel,

 

Page 9 of 38

953484.15

--------------------------------------------------------------------------------

or such other place or time or on such other date as the parties may mutually
agree upon in writing (the “Closing Date”).

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

     2.1 Representations and Warranties of the Seller Parties. As an inducement
to Purchaser to enter into this Agreement, the Seller Parties jointly and
severally represent and warrant to Purchaser, on behalf of themselves and the
Water Companies, that the statements contained in this Section 2.1 are true,
correct and complete as of the date hereof (or as of the Closing Date, where
indicated), except as specified in the corresponding paragraph of the disclosure
schedules prepared by the Seller Parties accompanying this Agreement and
initialed by the Seller Parties and Purchaser (the “Seller Disclosure
Schedules”).

     (a) Organization. Each of IHWCC and the Water Companies is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California with full corporate power and authority to conduct the
Business and to own and lease its properties and the Assets. Each of IHWCC and
the Water Companies is qualified to do business as a foreign corporation in all
jurisdictions in which qualification is required, and each of IHWCC and the
Water Companies is in good standing in all jurisdictions in which the ownership
of the Assets requires it to be so qualified. Each of IHWCC and the Water
Companies has all requisite power and authority and all permits and licenses
necessary to own and operate the Assets. The copies of the articles of
incorporation and bylaws of each of IHWCC and the Water Companies that have been
previously furnished to Purchaser are true, correct and complete.

     (b) Capital Structure.

     (i) The authorized capital stock of 350IWC consists of 350 shares of common
stock, $100 par value, of which 213.64 shares are issued and outstanding. The
authorized capital stock of West Riverside consists of 2,000 shares of common
stock, $50 par value, of which 473.9021 shares are issued and outstanding. No
shares of capital stock of 350IWC or West Riverside are held in treasury or are
reserved for any other purpose. All issued and outstanding Shares have been duly
authorized and validly issued, are fully paid and free of preemptive or similar
rights, and were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.

     (ii) Schedule 2.1(b) sets forth a list of all beneficial and record holders
of all issued and outstanding Shares, and the percentages of Shares owned by
such shareholders as of the date hereof. IHWCC and the Seller Parties are the
holder of record and beneficially own the aggregate number of Shares set forth
opposite such party’s name in Schedule 2.1(b) and have good and valid title to
such Shares, and such Shares shall be as of the Closing free and clear of all
Encumbrances. None of the Seller Parties or IHWCC are a party to any option,
warrant, right, contract, call, put, voting trust, proxy, or other contract,
commitment or understanding providing for the disposition

 

Page 10 of 38

953484.15

--------------------------------------------------------------------------------

or acquisition of, or with respect to the voting of, any shares of capital stock
of the Water Companies (other than this Agreement).

     (iii) At the Closing, all approvals or consents (including governmental and
regulatory approvals and consents) required of any Person for the transfer of
Shares to Purchaser shall have been obtained by the Seller Parties and
satisfactory evidence thereof delivered to Purchaser.

     (iv) None of the Water Companies is subject to any obligation, contingent
or otherwise, to repurchase, redeem or otherwise acquire any shares of capital
stock or other equity interests, or to provide funds to or make an investment
(in the form of a loan, capital contribution or otherwise) in, or to provide any
guarantee with respect to, any Person.

     (v) Except as set forth in Schedule 2.1(b), none of the Water Companies has
any other capital stock, equity securities or securities containing any equity
features authorized, issued or outstanding, and there are no warrants, options,
convertible instruments or other rights, contracts or commitments, contingent or
otherwise, obligating either of the Water Companies to issue, sell or purchase
shares of its capital stock.

     (c) Absence of Certain Changes or Events. Except as set forth on Schedule
2.1(c):

     (i) Since December 31, 2006, there has not been any, and as of the Closing
Date, there will not be any:

     (i) actual or threatened adverse change in the Assets;

     (ii) change in accounting methods, principles or practices affecting any of
the Assets;

     (iii) damage, destruction or loss (whether or not covered by insurance)
adversely affecting any of the Assets;

     (iv) amendment, cancellation or termination of any Contract, commitment,
agreement, transaction, easement, permit, license or right relating to any of
the Assets which is not in the ordinary course of business;

     (v) mortgage, pledge, claim, lien, option, charge, easement (including,
without limitation, any prescriptive easement), adverse possession, security
interest, deed of trust, right of way, encroachment, building or use
restriction, conditional sales agreement, encumbrance or other right of third
parties, whether voluntarily incurred or arising by operation of law, affecting
the Assets, including, without limitation, any agreement to give any of the
foregoing in the future, and any contingent sale or other title retention
agreement or lease in the nature thereof (each, an “Encumbrance”);

 

Page 11 of 38

953484.15

--------------------------------------------------------------------------------

     (vi) sale, assignment or transfer of any of the Assets;

     (vii) failure to pay or satisfy when due any Liability (defined in clause
(b)(iii) below) pertaining to the Assets;

     (viii) existence of any other event or condition which in any one case or
in the aggregate has or might reasonably be expected to have an adverse effect
on the Assets; or

     (ix) agreement by any of the Seller Parties or the Water Companies to do
any of the things described in the preceding clauses (i) through

     (viii) other than as expressly provided for herein.

     (ii) Since December 31, 2006, each of the Seller Parties and the Water
Companies has, and as of the Closing Date, each of the Seller Parties shall
have:

     (i) carried on the Business as presently conducted and only in the usual
and ordinary course;

     (ii) used its best efforts to preserve the Assets intact, and to preserve
the goodwill of its suppliers and customers; and

     (iii) not incurred any Liability or made any commitment or entered into any
other transaction outside the ordinary course of business as it affects the
Assets.

     (iii) For purposes of this Agreement, the term “Liability” shall mean any
direct or indirect liability, indebtedness, obligation, responsibility,
commitment, expense, claim, deficiency, guaranty or endorsement of or by any
individual, corporation (including any non-profit corporation), general or
limited partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union, court or other entity or governmental
body (each, a “Person”), of any type, whether accrued, absolute, contingent,
matured, unmatured or other, including, but not limited to (i) any liability or
obligation of a Person arising under any employee benefit plan, and any
liability or obligation with respect to any employee or former employee of a
Person, (ii) any liability or obligation arising under any Regulation (defined
in Section 2.1(n)), and (iii) any liability or obligation for taxes.

     (d) Assets. Except as set forth on Schedule 2.1(d):

     (i) The Assets include, without limitation, all assets necessary for the
conduct of the Business being sold to Purchaser, as it is presently conducted
and as contemplated in the future.

     (ii) The Seller Parties or the Water Companies are the owners of the
Assets, free and clear of all Encumbrances, and there is no impediment to or
restriction upon the conveyance of such Assets to Purchaser as contemplated
under this Agreement.

 

Page 12 of 38

953484.15

--------------------------------------------------------------------------------

     (iii) None of the Seller Parties, the Water Companies, or any of their
respective officers, directors, shareholders, or affiliates has ever (i) sold,
assigned, licensed, transferred (whether as a gift or for consideration),
granted any option or right to purchase, or otherwise disposed of any Asset,
(ii) placed, incurred or allowed any Encumbrance on any Asset, (iii) abandoned
any Asset or caused or allowed any Asset to lapse, or (iv) agreed or committed
(whether absolutely or contingently) to do any of the things described in the
preceding clauses (i) through (iii).

     (iv) None of the Seller Parties, the Water Companies, nor any of their
respective officers, directors, shareholders, or affiliates has any commitment
or legal obligation, absolute or contingent, to any other Person other than
Purchaser to sell or effect a sale of the Assets or any equity interests of the
Water Companies, to effect any merger, consolidation, liquidation, dissolution
or other reorganization of the Water Companies, or to enter into any agreement
or cause the entering into of any agreement with respect to any of the
foregoing.

     (v) Following the consummation of the transactions contemplated by this
Agreement and the execution of the instruments of transfer contemplated by this
Agreement, Purchaser will own, with good, valid and marketable title, or lease,
under valid and subsisting leases, or otherwise acquire the interests of the
Seller Parties in the Assets, free and clear of Encumbrances.

     (e) Real and Tangible Property. Except as set forth on Schedule 2.1(e):

     (i) One or more of the Seller Parties or the Water Companies owns and has
good, valid and marketable title, or has a valid and enforceable right to use or
a valid and enforceable leasehold interest in, all the Real Property (including
all buildings, fixtures and other improvements thereto) used in the conduct of
the Business as such Business is now being conducted. Such party’s ownership of
or leasehold interest in any such Real Property is not subject to any
Encumbrance. The Birtcher Easement shall provide Purchaser with reasonable
access to the Canal, and shall in no way impair Purchaser’s use of the Canal in
the operation of the Business.

     (ii) The Seller Parties know of no facts or circumstances related to
environmental, water supply, water quality, regulatory or other matters in
connection with the operation of the Business or concerning the Real Property or
the Water Rights that are reasonably likely to result in any material reduction
in the quality or quantity of water available for supply to customers of the
Business.

     (iii) All of the Tangible Property is in condition and repair sufficient to
operate the Business and none of the Seller Parties or the Water Companies has
received notice that any of its Tangible Property is in violation of any
Regulation. The Tangible Property is owned free and clear of any Encumbrances.

     (iv) All easements concerning the Real Property granted at any time by any
of the Seller Parties or the Water Companies to third parties are set forth on

 

Page 13 of 38

953484.15

--------------------------------------------------------------------------------

Schedule 2.1(e), and no such easement will impair the operation of the Business
as it is conducted currently or contemplated for the future.

     (v) Other than the Water Companies, there are no tenants or other occupants
with any right to use or occupy any portion of the Real Property, and neither
the Water Companies nor the Seller Parties has granted, assigned, conveyed, or
otherwise transferred to any person or entity any title, right, or interest in
or to the Real Property or any future right to acquire any title, right, or
interest in or to the Real Property.

     (vi) Other than the Contracts, there are no contracts, agreements,
warranties, guaranties, certificates, Permits (defined in Section 2.1(i)),
licenses, or approvals which will affect the Real Property from and after the
Closing.

     (vii) The Seller Parties and the Water Companies have not received any
notice of any kind or form from any insurance broker, agent, or underwriter that
any noninsurable condition exists, in, on, or about the Real Property or any
part thereof.

     (viii) To the best of the Seller Parties' knowledge, (a) the development of
the Real Property will not involve the taking, or diminution, of a habitat of an
endangered or threatened species of animal, plant, or insect, and (b) there are
no environmental or biological characteristics of the Real Property or adjacent
properties which under existing law will adversely affect the development of the
Real Property.

     (ix) There are (a) no pending widening, modification, or realignment of any
street or highway contiguous to the Real Property, (b) no existing or proposed,
or to the Seller Parties’ knowledge, threatened, action in condemnation, eminent
domain, or any other type of proceeding similar thereto that would result in a
taking or condemnation of all or any part of the Real Property, and (c) no
general plan, land use, or zoning action or proceeding with respect to the Real
Property, or any part thereof. To the knowledge of the Seller Parties, no
supplemental real property taxes have been or will be levied against or assessed
with respect to the Real Property or any part thereof based on any change in
ownership or new construction or other event or occurrence relating to the Real
Property before the Closing Date, except any such supplemental real property
taxes as have been paid in full and discharged.

     (x) Seller is not a “foreign person” as defined in Section 1445 of the
Code, and no California withholding of tax or reporting pursuant to applicable
California law will be required with respect to the sale of any of the Real
Property or other Assets.

     (f) Authority. This Agreement and all other documents and agreements
deliverable in connection hereto (the “Transaction Documents”) when executed and
delivered by the Seller Parties and the Water Companies shall constitute the
legal, valid and binding obligation of such party in accordance with the terms
of each such instrument, except as such enforceability may be limited by (i)
bankruptcy, insolvency, moratorium, reorganization and other similar laws
affecting creditors’ rights generally and (ii) the general principles of equity,
regardless of whether asserted in a proceeding in equity or at law. Such party’s
execution,

 

Page 14 of 38

953484.15

--------------------------------------------------------------------------------

delivery and performance of each Transaction Document to which it is a party:
(i) is within the power of such party; (ii) with respect to the Water Companies,
(A) has been duly authorized by the majority of the Water Companies’
shareholders, and (B) prior to Closing Date, will have been duly authorized by
such party’s board of directors and management, in each case as required by such
party’s governing instruments and applicable law; (iii) with respect to IHWCC,
has been duly authorized by such party’s board of directors and management, as
required by such party’s governing instruments and applicable law, (iv) does not
violate any provision of any of the governing instruments of such party or any
other agreement, contract or obligation of such party; and (iv) will not result
in the creation or imposition of any Encumbrance of any nature whatsoever upon
the Water Companies or the Assets.

     (g) No Violation, Conflict or Approvals.

     (i) The execution and delivery by each of the Seller Parties and the Water
Companies of the Transaction Documents to which it is a party and the
consummation by such party of the transactions contemplated by the Transaction
Documents, will not (a) conflict with or violate any Regulation applicable to
such party or by which such party’s properties or assets are bound or affected
or (b) result in any breach or violation of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or
impair such party’s rights or alter the rights or obligations of any third party
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any lien on any of the properties
or assets of such party pursuant to, any contract, permit or other instrument or
obligation to which such party is a party or by which such party or its
properties or assets are bound or affected.

     (ii) Except as set forth on Schedule 2.1(g), the execution, delivery and
consummation of Transaction Documents by the Seller Parties and the Water
Companies do not require the authorization, consent, filing with or approval of
any Person.

     (h) Contracts. The Contracts are in full force and effect and are the valid
and binding obligations of the Seller Parties or the Water Companies, as the
case may be, and, to the actual knowledge of the Seller Parties, of the other
parties thereto, enforceable in accordance with their respective terms, subject
only to bankruptcy, insolvency or similar laws affecting the rights of creditors
generally and to general equitable principles. Except as set forth on Schedule
2.1(h), each Contract is freely and fully assignable to Purchaser without
penalty or other adverse consequences and no consent of or notice to any third
party is required in order to validly assign and transfer the Contracts to
Purchaser. No Contract has been breached in any respect or canceled by the other
party. All obligations required to be performed by the Seller Parties or the
Water Companies, as the case may be, have been performed and none of the Seller
Parties or the Water Companies is in receipt of any claim of default under any
Contract to which it is a party. To the actual knowledge of the Seller Parties,
no event has occurred that with the passage of time or the giving of notice or
both would result in a breach or default under any Contract to which any of the
Seller Parties or Water Companies is a party.

 

Page 15 of 38

953484.15

--------------------------------------------------------------------------------

     (i) Permits. The documents described on Schedule 2.1(i) are all of the
documents evidencing the Water Rights, licenses, permits, franchises, orders or
approvals of any federal, state, local or foreign governmental or regulatory
body, relating to employment, environmental and water supply and distribution
matters that are material to the conduct of the Business and ownership and/or
use of the Assets (collectively, “Permits”). The Water Companies hold all
Permits necessary to operate the Business as presently conducted. Such Permits
are in full force and effect and such Permits will be transferred to Purchaser
as part of the Assets to the maximum extent possible under the applicable laws
related to such Permits. No violations are or have been recorded with any
governmental or regulatory body in respect of any Permit, and no proceeding is
pending or, to the best knowledge of the Seller Parties, threatened by any
Person, to revoke or limit, or delay or prevent the renewal of, any Permit.

     (j) Financial Statements. The Seller Parties have delivered the financial
statements set forth on Schedule 2.1(j) (“Financial Statements”) to Purchaser.
Such Financial Statements were created in the normal course of the Business and,
as of their respective dates, are true and correct in all material respects.
There are no events or circumstances that have occurred or come into existence
since the date of the most recent Financial Statements that may reasonably be
expected, individually or in the aggregate, to have or constitute a Material
Adverse Change (defined below). For purposes of this Agreement. “Material
Adverse Change” shall mean, with respect to the Assets, any adverse effect or
change in the condition (financial or other), business, results of operations,
prospects, assets, Liabilities or operations of the Assets, or on the ability of
the Seller Parties or the Water Companies to consummate the Transaction
Documents and the transactions contemplated hereby, or any event or condition
which would, with the passage of time, constitute a Material Adverse Change.

     (k) Books and Records. The Seller Parties have given Purchaser access to
any and all Books and Records. None of the Seller Parties or the Water Companies
has engaged in any transaction involving the Assets except for those
transactions which have been and are reflected in the Books and Record.

     (l) Litigation. Except as set forth on Schedule 2.1(l):

     (i) There is no litigation or investigation pending or threatened against,
or otherwise adversely affecting, the Assets or rights of the Seller Parties or
the Water Companies relating thereto before any court or governmental authority,
nor to the knowledge of the Seller Parties, does there exist any reasonable
basis for any such litigation.

     (ii) None of the Seller Parties or the Water Companies is subject to any
outstanding litigation or orders, which, individually or in the aggregate, would
prevent, hinder or delay such party from consummating the transactions
contemplated by this Agreement.

     (iii) There is no litigation pending or threatened that might call into
question the validity of any Water Rights, Permit or Transaction Document, or
the possession, use, or ownership of any of the Assets.

 

Page 16 of 38

953484.15

--------------------------------------------------------------------------------

     (iv) Within the three (3) years preceding the date hereof, none of the
Seller Parties or the Water Companies has received a written legal opinion to
the effect that the Business is exposed from a legal standpoint to any liability
material to the Assets.

     (m) No Brokers. None of the Seller Parties, Water Companies, or any
officer, director, employee, shareholder or affiliate thereof, have employed or
made any agreement with any broker, finder or similar agent or any Person or
firm which will result in the obligation of Purchaser or any of its affiliates
to pay any finder’s fee, brokerage fees or commission or similar payment in
connection with the transactions contemplated hereby.

     (n) Compliance with Laws. None of the Seller Parties or the Water Companies
in the conduct of the Business has violated and each such party is in compliance
with all Regulations (defined below) relating to the Assets. None of the Seller
Parties or the Water Companies has received any notice to the effect that, or
otherwise been advised that, such party is not in compliance with any such
Regulations, and no such party has any reason to anticipate that any existing
circumstances are likely to result in violations of any Regulation. For purposes
of this Agreement, “Regulations” shall mean any and all laws, statutes,
ordinances, regulations, executive orders, rules, notice requirements, court
decisions, agency guidelines, principles of law and orders of any foreign,
federal, state or local government and any other governmental department or
agency, including, without limitation, environmental laws (including laws
relating to emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals, or industrial, toxic or hazardous
substances or wastes into the environment, ambient air, surface water, ground
water or land or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes), energy, motor vehicle safety, public utility, zoning, building and
health codes, occupational safety and health and laws respecting employment
practices, occupational health and safety, affirmative action, equal employment
opportunity, employee documentation, terms and conditions of employment and
wages and hours.

     (o) Tax Matters. Except as set forth on Schedule 2.1(o):

     (i) Filing of Tax Returns. The Seller Parties or the Water Companies have
timely filed with the appropriate taxing or other governmental authorities all
federal, state and local and all foreign returns, declarations, reports, claims
for refund, information returns or statements required to be filed with, or made
available to, any governmental authority with respect to taxes required to be
filed in respect of any taxes affecting the Assets (the “Tax Returns”) within
the time period for filing such Tax Returns. The Tax Returns filed are complete,
correct and accurate in all material respects. Any Tax Return relating to the
period prior to the Closing Date (the “Pre-Closing Tax Period”) that is not yet
required to be filed will be filed within the time period for filing such Tax
Return, and will be complete, correct and accurate in all material respects;
provided further, that the Seller Parties shall provide Purchaser, for its
review and approval, with a copy of such Tax Return within reasonable period of
time prior to the due date for such Tax Return.

 

Page 17 of 38

953484.15

--------------------------------------------------------------------------------

     (ii) Payment of Taxes. All taxes of the Seller Parties or the Water
Companies affecting the Assets, in respect of periods or portions thereof ending
on or before the Closing Date, have been paid, or will have been paid, or an
adequate reserve has been established therefor in conformity with generally
accepted accounting principles consistently applied as set forth in the
Financial Statements, and none of the Seller Parties nor the Water Companies has
any Liability for taxes in excess of the amounts so paid or reserves so
established. All taxes affecting the Assets that the Seller Parties or the Water
Companies have been required to collect or withhold have been duly collected or
withheld and, to the extent required when due, have been or will be duly paid to
the proper taxing or other governmental authorities.

     (iii) Asset Liens. There are no delinquencies or liens (and Seller Parties
and Water Companies have not received any notices therefor) for taxes (other
than for current taxes not yet due and payable) on any of the Assets.

     (p) Absence of Undisclosed Liabilities. As of the Closing, none of the
Seller Parties or the Water Companies shall have any liabilities (whether known
or known, contingent or otherwise) arising out of or related to transactions
entered into at or prior to the Closing related to the Assets being sold,
regardless of when any such liability is asserted, including, without
limitation, taxes for the periods prior to Closing.

     (q) Liabilities and Solvency. Except as set forth on Schedule 2.1(q) and
for trade debt incurred in the ordinary course of business (none of which is in
default), as of the Closing Date, none of the Seller Parties or the Water
Companies shall be obligated under any loans, promissory notes, indentures,
evidences of indebtedness, letters of credit, guarantees, or other agreements or
instruments relating to an obligation to pay money to any Person or other
Liabilities which, individually or in the aggregate, are material with respect
to the Water Companies (individually or collectively) or the Assets. None of the
Seller Parties or Water Companies is currently insolvent or has been insolvent
within the last year nor is there a reasonable likelihood that any such party
will become insolvent within one year of the Closing Date.

     (r) Insurance. Schedule 2.1(r) sets forth a list of all policies or binders
of fire, liability, product liability, workmen’s compensation, vehicular,
directors and officers and other insurance held by or on behalf of the Seller
(“Insurance”). Except as set forth on Schedule 2.1(r), such Insurance policies
are “claims incurred” policies covering all claims, occurrences and omissions
arising or occurring prior to the Closing Date. Such Insurance is in full force
and effect, all premiums with respect thereto are currently paid, are reasonably
believed to be adequate for the Business and are in conformity with the
requirements of all Contracts and to the best knowledge of the Seller Parties,
are valid and enforceable in accordance with their terms. None of the Seller
Parties or the Water Companies has received notice of cancellation or nonrenewal
of any such Insurance.

     (s) Hazardous Materials. None of the Seller Parties or the Water Companies
has ever generated, used or handled any Hazardous Materials (as defined below),
nor has such party treated, stored or disposed of any Hazardous Materials at any
site owned or leased by such party (including, without limitation, on any of the
Real Property), or used pursuant to an

 

Page 18 of 38

953484.15

--------------------------------------------------------------------------------

easement, or shipped any Hazardous Materials for treatment, storage or disposal
at any other site or facility. To the best knowledge of the Seller Parties, no
other person has ever generated, used, handled, stored or disposed of any
Hazardous Materials at any site owned or premises leased by any of the Seller
Parties or Water Companies or used pursuant to an easement, during the period of
such party’s ownership, lease or use, nor has there been or is there threatened
any release of any Hazardous Materials on or at any such site or premises.
Neither IHWCC nor the any of the Water Companies presently owns, operates,
leases or uses, nor has such party owned, operated, leased, or used any site on
which underground storage tanks are or, to the best knowledge of the Seller
Parties, were located. No lien has ever been imposed by any governmental agency
on any Real Property facility, machinery, equipment, or other property owned,
operated, leased or used by any of the Seller Parties or the Water Companies in
connection with the presence of any Hazardous Materials. No action, proceeding,
revocation proceeding, amendment procedure, writ, injunction or claim is
pending, or to the knowledge of the Seller Parties, threatened concerning an
environmental permit or approval or any Hazardous Materials, and to the
knowledge of the Seller Parties, there is no fact or circumstance which could
reasonably be expected to involve IHWCC or the Water Companies in litigation
relating to Hazardous Materials or compliance with environmental laws. For
purposes of this Agreement, “Hazardous Materials” shall mean and include any
substance that has been designated by a federal, state or local authority or law
to be hazardous, toxic or otherwise harmful to health or the environment,
including without limitation, PCB, asbestos, petroleum of any kind, urea
formaldehyde. The Seller Parties have provided to Purchaser copies of all
material documents, records and information available to such parties concerning
any environmental or health and safety matter relevant to IHWCC and the Water
Companies, whether generated by such party or others, including, without
limitation, environmental audits, environmental risk assessments, site
assessments, documentation regarding off-site disposal of Hazardous Materials,
spill control plans, and reports, correspondence, permits, licenses, approvals,
consents and other authorizations related to environmental or health and safety
matters issued by any governmental agency.

     (t) Change in Business Relationships. None of the Seller Parties has
knowledge of any event or circumstance that indicates that, whether on account
of the transactions contemplated by this Agreement or otherwise, any customer,
agent, representative or supplier of the Water Companies intends to discontinue,
diminish or change its relationship with such party in any way that would be
reasonably likely to cause a Material Adverse Change.

     (u) Employees. None of the Water Companies has employed any individual, or
engaged any independent contractors, since 1992.

     (v) Restrictions on Business Activities. Except as set forth on Schedule
2.1(v), there is no restriction, agreement, judgment, injunction, order, decree
or award binding upon IHWCC or the Water Companies which contains a covenant not
to compete or materially limits or impairs any current business activity of such
party, any acquisition of property by such party, or the overall conduct of
business by such party as currently conducted by it. Neither IHWCC nor any of
the Water Companies has entered into any contract under which such party is
restricted from selling or otherwise distributing water to any class of
customers, in any geographic area, or during any period of time, except as may
be required by governmental regulatory agencies.

 

Page 19 of 38

953484.15

--------------------------------------------------------------------------------

     (w) Water Rights; Usage. The Seller Parties have provided all historical
pumping records relating to 350IWC. The Seller Parties do not know of any
reason, whether as a result of the transactions contemplated herein or
otherwise, that the Water Rights will terminate, be forfeited or materially
adversely affected.

     (x) Disclosure. No representation or warranty by the Seller Parties
contained in this Agreement or in any other Transaction Document or in any
schedule, attachment or exhibit hereto or thereto contains any untrue statement
of a material fact or omits a material fact necessary to make the statements
contained herein or therein, in light of the circumstances in which they were
made, not misleading. There is no fact which has not been disclosed in the
Seller Disclosure Schedules hereto which the Seller Parties nor any officer,
director or shareholder of Seller is aware which could reasonably be anticipated
to adversely affect the Assets.

     2.2 Purchaser’s Representations and Warranties. Purchaser hereby represents
and warrants to the Seller Parties that the statements contained in this Section
2.2 are true, correct and complete as of the Closing Date:

     (a) Organization. Purchaser is a corporation properly and validly
organized, existing in good standing and in compliance with the laws of the
state of Delaware and has the requisite power and authority to acquire the
Assets.

     (b) Authority. This Agreement and the other Transaction Documents to be
executed and delivered by Purchaser constitute the legal, valid and binding
obligation of Purchaser in accordance with the terms of each such instrument,
except as such enforceability may be limited by (i) bankruptcy, insolvency,
moratorium, reorganization and other similar laws affecting creditors’ rights
generally and (ii) the general principles of equity, regardless of whether
asserted in a proceeding in equity or at law. Purchaser’s execution, delivery
and performance of this Agreement and all other purchase documents: (i) are
within the power of Purchaser; (ii) have been duly authorized by Purchaser’s
management; and (iii) do not violate any provision of any of Purchaser’s
governing instruments or Purchaser’s other contracts.

     (c) No Violation or Conflict. The execution and delivery by Purchaser of
this Agreement and the other Transaction Documents to be executed and delivered
by Purchaser and the consummation by Purchaser of the transactions contemplated
hereby and thereby, will not (a) conflict with or violate the articles of
incorporation or bylaws of Purchaser, (b) conflict with or violate any law,
order or permit applicable to Purchaser or by which Purchaser’s properties or
assets are bound or affected, or (c) result in any breach or violation of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or impair Purchaser’s rights or alter the rights
or obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of any lien on any of the properties or assets of Purchaser pursuant
to, any contract or other instrument or obligation to which Purchaser is a party
or by which Purchaser or its properties or assets are bound or affected.

 

Page 20 of 38

953484.15

--------------------------------------------------------------------------------

     (d) No Brokers. Purchaser has not employed any broker or finder, and
Purchaser has not incurred and will not incur any broker’s, finder’s or similar
fees, commissions or expenses in connection with the transactions contemplated
by this Agreement.

     (e) Scope of Seller Parties’ Representations. Purchaser acknowledges that
it is not relying upon any representation of any party concerning the Business,
the Assets, or any of the transactions contemplated in this Agreement, except
for those representations of Seller Parties set forth in Section 2.1, and that
the Seller Parties make no warranties, express or implied, other than as set
forth in Section 2.1.

     (f) Disclosure. No representation or warranty by Purchaser contained in
this Agreement or in any other Transaction Document or in any schedule,
attachment or exhibit hereto or thereto contains any untrue statement of a
material fact or omits a material fact necessary to make the statements
contained herein or therein, in light of the circumstances in which they were
made, not misleading.

ARTICLE 3

COVENANTS

     3.1 Seller’s Pre-Closing Covenants. From the date hereof through the
Closing, unless Purchaser otherwise agrees in writing, the Seller Parties shall,
and shall cause the Water Companies, to:

     (a) Cooperate with Purchaser in good faith and take such actions necessary
or desirable to promptly cause the conditions to Purchaser’s obligations to
close to be satisfied.

     (b) Promptly inform Purchaser in writing of: (i) any event that could
reasonably be expected to result in a breach of the representations, warranties
or covenants of the Seller Parties hereunder; or (ii) events or conditions which
could reasonably be expected to result in a Material Adverse Change to the
Assets, though no such notification shall cure any such breach or Material
Adverse Change.

     (c) Maintain and preserve all of the Assets and other properties which are
necessary for the conduct of the Business and preserve its present business
relationships (including its customer relationships), and continue to compensate
its agents in accordance with past custom and practice.

     (d) Afford the representatives of Purchaser and its affiliates complete
access at all reasonable times to (i) the Assets for the purpose of inspecting
the same, (ii) the officers, employees, agents, attorneys, accountants,
properties, Books and Records, and Financial Statements of the Seller Parties
and the Water Companies, and shall furnish Purchaser and its representatives all
financial, operating and other data and information as Purchaser, through its
representatives, may reasonably request, including but not limited to Tax
Returns for the Pre-Closing Tax Period. All of such matters shall be referred to
herein as the Purchaser’s “Due Diligence.”

 

Page 21 of 38

953484.15

--------------------------------------------------------------------------------

     (e) Not (i) initiate or encourage the submission of any third party
proposal relating to the acquisition of the Assets, or the equity of Seller, or
(ii) participate in any discussions regarding, furnish any information with
respect to, assist or participate in, or otherwise facilitate any effort by any
third party to do or seek any of the foregoing. Seller will promptly notify
Purchaser if any third party makes any such proposal or contact with respect to
any of the foregoing.

     3.2 Mutual Pre-Closing Covenants. From the date of this Agreement through
the Closing, the parties hereby agree to use all reasonable and good faith
efforts to take, or cause to be taken, all appropriate action, do or cause to be
done all things necessary, and execute and deliver such documents and other
papers, as may be required or desirable to carry out the provisions of this
Agreement and the transactions contemplated herein.

     3.3 Other Covenants.

     (a) Covenant Not to Compete; Nonsolicitation.

     (i) Each of the Seller Parties, individually and on behalf of its counsel,
directors, officers, employees and affiliates, agrees that, except with respect
to the Excluded Assets, for a period of three (3) years after the Closing Date,
each such party shall not directly or indirectly (whether as an agent,
consultant, stockholder, manager, partner or in any other capacity) own,
operate, manage, control, engage in, invest in, render services to or otherwise
assist any person or entity that engages in or owns, invests in, operates,
manages or controls any venture or enterprise that engages in any business
directly competitive with the Business in the Riverside and San Bernardino areas
of Southern California.

     (ii) Each of the Seller Parties, individually and on behalf of its counsel,
directors, officers, employees and affiliates, further covenant to refrain from
inducing or attempting to induce (A) any customer or other commercial
relationship of the Business from canceling or otherwise altering its
relationship with the Business and (B) any employee of the Business from
terminating or altering his, her, or its relationship with the Business.

     (iii) If any of the time limitations, geographic areas or other terms
encompassed by the covenants in this Section 3.3(a) is at any time determined to
be unreasonable and unenforceable by a court of competent jurisdiction
adjudicating upon the validity of the covenant, then such term will be reduced
or revised to the minimum extent required by such court without invalidating the
covenant.

     (iv) The parties recognize that a breach of the covenants in this Section
3.3(a) may result in material, irreparable injury to Purchaser for which there
is no adequate remedy at law, and that it will not be possible to measure
damages for such injury precisely. Accordingly, the parties agree that Purchaser
has the right to immediate injunctive and other equitable relief, without
posting a bond, in the event of any breach or threatened breach of the covenants
in this Section 3.3(a) .

 

Page 22 of 38

953484.15

--------------------------------------------------------------------------------

     (b) Business Relationships. After the Closing, the Seller Parties will
reasonably cooperate with Purchaser in its efforts to continue and maintain
those business relationships of the Business existing prior to the Closing. The
Seller Parties will refer all inquiries relating to the Business to Purchaser.
None of the Seller Parties shall take any action that could diminish the value
of the Assets or that would interfere with the Business, including without
limitation, disparaging the name or business of Purchaser or the Business after
the Closing.

     (c) Non-Potable Water. After the Closing Date, notwithstanding any
purification and filtration improvements made by Purchaser to the water
distribution aspects of the Business, Purchaser shall continue to provide
non-potable water to the Water Companies’ existing customers for such
non-potable water pursuant to the terms and for the duration of the Contracts
listed on Schedule 3.3(c).

     (d) Indian Hills Golf Course. Following the Closing, Purchaser shall
provide non-potable water to the “Indian Hills Golf Course” property, currently
owned by Cox, West and their affiliates, as such property and the wells and
pipelines attached thereto are described on Schedule 3.3(d) (“Indian Hills”),
pursuant to the following terms:

     (i) Purchaser shall provide Indian Hills, on an annual basis, with an
amount of water sufficient for its needs, but not exceeding Five Hundred Five
(505) acre feet, which the parties acknowledge is equal to one hundred twenty
percent (120%) of the largest amount of water provided to Indian Hills by the
Water Companies in any past year (the “Indian Hills Water Quota”); provided,
that in no event shall Purchaser be required to provide Indian Hills with water
in excess of the Indian Hills Water Quota at the Indian Hills Price (defined in
clause (ii) below), or at any other price unless agreed to in writing by
Purchaser;

     (ii) For purposes of this Agreement, the term “Indian Hills Price” shall
mean the actual energy and maintenance costs incurred by Purchaser in
appropriating, storing, pumping and distributing, as the case may be, the water
distributed to Indian Hills, plus an agreed upon amount necessary to maintain
the wells and pipelines used in pumping water to Indian Hills, which shall be
determined on a monthly basis. The following shall not be included in the
calculation of the Indian Hills Price: (1) administrative or overhead costs
incurred by Purchaser, and (2) any replenishment taxes or charges which may be
imposed upon Purchaser as a result of increased pumping and usage by Purchaser;
provided however, that any replenishment taxes or fees imposed on Purchaser as a
result of historical pumping may be included in the calculation of the Indian
Hills Price.

If Purchaser fails to provide for sixty (60) continuous days, at least ninety
percent (90%) of the Indian Hills Water Quota to Indian Hills pursuant to the
terms of this Section 3.3(d), and such failure is not the result of (i) an Event
of Force Majeure (defined below), or (ii) actions or omissions by Indian Hills
or its agents, representatives or contractors, and such default in not commenced
to be cured by Purchaser, using commercially reasonable efforts, after five (5)
days written notice from Indian Hills or its representative, the Seller Parties
shall have, in addition to other legal remedies, the right to repurchase the
wells and pipelines supplying water to the Indian

 

Page 23 of 38

953484.15

--------------------------------------------------------------------------------

Hills property (the “Necessary Equipment”) (but only to the minimum amount
necessary to provide water to Indian Hills) as described on Schedule 3.3(d), for
a purchase price equal to the unpaid principal amount of the Purchaser’s
Promissory Note, which shall be payable through cancellation of the Purchaser’s
Promissory Note in full and the release of Purchaser from all liabilities or
obligations to the Seller Parties thereunder (the “Equipment Purchase
Consideration”). Notwithstanding the foregoing, if Purchaser provides sixty (60)
days prior written notice to Indian Hills of its intent to cease providing the
Indian Hills Water Quota and delivers the Necessary Equipment to Indian Hills,
in consideration of the Equipment Purchase Consideration, Indian Hills shall be
entitled to continue to extract the Indian Hills Water Quota, and Purchaser
shall have no further liability or other obligation. For purposes of this
Agreement, an “Event of Force Majeure” means any cause or event which is beyond
the reasonable control of Purchaser, and which renders Purchaser’s performance
of this Section 3.3(d) either impossible or commercially impracticable,
including, without limitation, inclement weather, drought, flood, earthquake,
storm, fire, lightning, work stoppages, natural calamities, national
emergencies, declarations of war, riot, civil disturbance, sabotage, terrorism,
explosions, acts of God, acts of any governmental body and/or agency having
jurisdiction over Purchaser or the Business, (including but not limited to the
relevant watermaster), and any federal, state, and/or local laws, rules,
regulations, orders, ordinances, acts, or mandates which would prohibit or
restrict Purchaser from complying with this Section 3.3(d) .

     (iii) The obligation to deliver water to Indian Hills pursuant to the terms
of this Section 3.3(d) shall be considered superior to all existing and future
obligations of 350IWC to provide non-potable water from its current sources.

     (iv) Purchaser’s obligation to provide the Indian Hills Water Quota at the
Indian Hills Price pursuant to this Section 3.3(d) shall transfer, at the option
of Cox and West, in the event that Indian Hills is sold or if Cox and West sell
their interests in the entity owning Indian Hills.

     (v) Notwithstanding the foregoing, the Seller Parties acknowledge and agree
that Indian Hills shall not sell, re-sell, or otherwise transfer any water to
any third party, with the exception of transfers of quantities of water
contained in the amount specified in Section 3.3(d) above to Villa De Anza and
John West.

     (e) Covenant Not to Use. Upon the Closing, the Seller Parties irrevocably
covenant to refrain from using the name “West Riverside” in any manner
whatsoever.

     (f) Environmental Review. A Phase I environmental review (“Phase I”) of
IHWCC and the Water Companies shall have been completed, at Purchaser’s cost and
expense. If, upon receipt of the Phase I review, Purchaser determines that a
Phase II environmental review is required (“Phase II” and together with the
Phase I, the “Environmental Reviews”), Purchaser may elect to have such Phase II
completed, Purchaser’s cost and expense.

     (g) Access to Information. The Seller Parties and Purchaser shall preserve
for three (3) years after the Closing all records possessed by such party
relating to any of the Assets or to the Business to the extent that they relate
to periods prior to the Closing and to

Page 24 of 38

953484.15

--------------------------------------------------------------------------------

provide reasonable access to such records for legitimate business needs (i.e.,
the preparation of tax returns and the like).

     (h) Further Assurances. Each party agrees to do, execute, acknowledge and
deliver all such further acts, assurances, deeds, assignments, transfers,
conveyances and other instruments as may be reasonably requested to carry out
the transactions contemplated herein.

ARTICLE 4 RISK OF LOSS; CONSENTS TO ASSIGNMENT

     4.1 Risk of Loss. From the date hereof through the Closing Date, all risk
of loss or damage to the property included in the Assets shall be borne by the
Seller Parties, and thereafter shall be borne by Purchaser. Until the Closing,
the Deposit shall be the property of Purchaser.

     4.2 Consents to Assignment. To the extent that the assignment hereunder by
the Seller Parties to Purchaser of the rights under any Contract or Permit is
not permitted or is not permitted without the consent of any other party to the
Contract or grantor of the Permit, or any regulatory authority, this Agreement
shall not be deemed to constitute an assignment of any such Contract or Permit
if such consent is not given or if such assignment otherwise would constitute a
breach of, or cause a loss of contractual benefits or permitted rights under,
any such Contract or Permit, and Purchaser shall assume no obligations or
liabilities thereunder. Any of the Seller Parties shall advise Purchaser
promptly in writing with respect to any Contract or Permit which it knows,
should know or has reason to know that it will not receive any required consent.
Without in any way limiting the Seller Parties’ obligation to obtain all
consents necessary for the sale, transfer, assignment and delivery of the
Contracts, Permits, and other Assets to Purchaser hereunder, if any such consent
is not obtained or if such assignment is not permitted irrespective of consent
and the Closing hereunder is consummated, the Seller Parties shall cooperate
with Purchaser in any reasonable arrangement designed by Purchaser to provide
Purchaser with the rights and benefits, subject to the obligations, under the
Contract or Permit, as the case may be, including enforcement for the benefit of
Purchaser of any and all rights of the Seller Parties against any other person
arising out of breach or cancellation by such other person in the case of a
Contract, and, if requested by Purchaser, the Seller Parties shall act as an
agent on behalf of Purchaser or as Purchaser shall otherwise reasonably require,
in each case at the Seller Parties’ cost.

ARTICLE 5

CONDITIONS PRECEDENT TO CLOSING

     5.1 Conditions Precedent to the Obligations of Purchaser. The obligations
of Purchaser to consummate the transactions described in this Agreement shall be
subject to the fulfillment on or before the Closing of the following conditions
precedent, each of which may be waived by Purchaser in its sole discretion in
writing:

     (a) Representations and Warranties. The representations and warranties of
the Seller Parties contained in this Agreement shall have been true and correct
when made and shall be true and correct in all respects as of the Closing, with
the same force and effect as if

 

Page 25 of 38

953484.15

--------------------------------------------------------------------------------

made as of the Closing Date, other than such representations and warranties that
are expressly made as of another date.

     (b) Covenants. All of the covenants and agreements of the Seller Parties
required to be performed by them (or caused to be performed by the Water
Companies) under this Agreement prior to the Closing shall have been performed.

     (c) Delivery of Assets. The Seller Parties shall have delivered possession
of the Assets to Purchaser, including without limitation, rights to all
intangible Assets. If Purchaser has not made the Asset Purchase Election,
Purchaser shall have received from the Seller Parties certificates evidencing
all of the Shares, with duly executed stock powers assigning such shares to
Purchaser annexed thereto, and such Shares shall constitute one hundred (100%)
percent of the issued and outstanding shares of capital stock of 350IWC and one
hundred (100%) percent of the issued and outstanding shares of capital stock of
West Riverside.

     (d) No Adverse Change. There shall have been no Material Adverse Change in
the operations, financial condition, operating results, business prospects or
assets of the Business, and there shall have been no material loss or damage to
the Assets, whether or not covered by insurance.

     (e) Orders and Laws. There shall not be in effect on the Closing Date any
court order or law restraining, enjoining or otherwise prohibiting or making
illegal the consummation of any of the transactions contemplated by this
Agreement or any of the Transaction Documents or that could reasonably be
expected to otherwise result in a material diminution of the benefits of the
transactions contemplated by this Agreement or any of the Transaction Documents
to Purchaser, and there shall not be pending or threatened on the Closing Date
any action in, before or by any governmental authority that could reasonably be
expected to result in the issuance of any such court order or the enactment,
promulgation or deemed applicability to the Assets or Business or the
transactions contemplated by this Agreement or any of the Transaction Documents
of any such law.

     (f) Consents; Regulatory Compliance and Approval. All applicable state and
local filing, regulatory and licensing requirements related to or in connection
with the conveyance of the Assets (including, without limitation, the Shares, if
Purchaser has not made the Asset Purchase Election), to Purchaser shall have
been completed, and all permits, consents, approvals and waivers from
governmental authorities, including without limitation, the California Public
Utilities Commission if necessary, and other parties necessary to the
consummation of the transactions contemplated by this Agreement and the
Transaction Documents and for the operation of the Business by Purchaser shall
have been obtained.

     (g) Repayment of Indebtedness and Release of Liens. The Seller Parties
shall have repaid in full all indebtedness affecting the Assets as of the
Closing Date, including without limitation, all unpaid past due taxes, but
excluding the IHWCC Debt, and delivered to Purchaser appropriate instruments
terminating all liens and other agreements, documents and instruments in
connection with such indebtedness, together with all payoff letters and UCC-3
termination statements related thereto.

 

Page 26 of 38

953484.15

--------------------------------------------------------------------------------

     (h) Environmental Review. The findings of the Environmental Reviews shall
be acceptable to Purchaser in its sole and absolute discretion.

     (i) Due Diligence. Purchaser shall have completed, to its satisfaction, its
Due Diligence review of IHWCC and the Water Companies, the Business, the Assets
(including, without limitation, the Birtcher Easement, the Water Rights,
Permits, and the Environmental Reviews), and Purchaser and its board of
directors must be satisfied that the scope and results of such Due Diligence
(taking into account, among other things, the anticipated costs of operating the
Water Companies in the future in the manner intended by Purchaser, as well as
all known, contingent and potential unknown liabilities, including without
limitation, all environmental risks, litigation and threatened litigation
affecting IHWCC or the Water Companies), are such that Purchaser, in its sole
and absolute discretion, determines that the consummation of the transactions
contemplated herein are in its and its stockholders best interests.

     (j) Corporate Proceedings Satisfactory. All corporate and other proceedings
to be taken by the Seller Parties and the Water Companies in connection with the
transactions contemplated hereby and all documents incident thereto will be
satisfactory in form and substance to Purchaser and its counsel, and Purchaser
and its counsel will have received all such counterpart originals or certified
or other copies of such documents as they reasonably may request.

     (k) Approval; Authorization. This Agreement and the other Transaction
Documents to be executed and delivered by Purchaser, and the consummation of the
transactions contemplated herein and therein, shall have been approved as fair
and in the best interest of Purchaser and its stockholders and duly authorized
by Purchaser’s board of directors and management as required by Purchaser’s
governing instruments, which approvals may be withheld in Purchaser’s sole and
absolute discretion.

     (l) Title Insurance. A title insurance company acceptable to Purchaser
shall be committed to issue to Purchaser a policy of title insurance, dated as
of the Closing Date, insuring fee title to the Real Property vested in
Purchaser, or its assignees, in an amount equal to the fair market value of the
Canal and other Real Property (as set forth in an MAI appraisal), and otherwise
in form and content, and subject to those exceptions, acceptable to the
Purchaser in its discretion.

     (m) Real Property. Purchaser shall be satisfied, in its sole and absolute
discretion, that there is not (i) any claim of adverse possession or
prescriptive rights involving any of the Real Property, (ii) any structure
located on any Real Property which encroaches on or over the boundaries of
neighboring or adjacent properties, or (iii) any structure of any other third
party which encroaches on or over the boundaries of any such Real Property.
Purchaser shall be satisfied, in its sole and absolute discretion, that all such
Real Property is in good condition and repair and is suitable in all material
respects for the purposes for which it is now being used in the conduct of the
Business, and for Purchaser’s intended use in the conduct of the Business, and
that all such Real Property is readily accessible to and from public streets to
the extent needed to operate the Business.

 

Page 27 of 38

953484.15

--------------------------------------------------------------------------------

     (n) Closing Documents. The Seller Parties shall have delivered to Purchaser
the resolutions, certificates, documents and instruments set forth below:

     (i) an officer’s certificate of each of IHWCC and the Water Companies
stating that the preconditions specified in Section 5.1(a) through (g),
inclusive, have been satisfied;

     (ii) good standing and tax certificates (or analogous documents), dated no
more than ten (10) days prior to the Closing Date, from the appropriate
authorities in the jurisdiction of incorporation of each of IHWCC and the Water
Companies and in each jurisdiction in which such party is qualified to do
business, showing such party to be in good standing and to have paid all Taxes
due in the applicable jurisdiction.

     (iii) the assignment and assumption agreement, substantially in the form of
Exhibit D attached hereto and incorporated by reference;

     (iv) such deeds, bills of sale, instruments of sale, transfer, assignment,
conveyance and delivery, as are required in order to transfer to Purchaser good
and marketable title to the Assets executed and delivered by the Seller Parties,
in form and substance reasonably satisfactory to Purchaser, substantially in the
form attached hereto as Exhibit E and incorporated by reference;

     (v) all of the books, data, documents, instruments and other records
relating to the Assets and the Business set forth on Schedule 1.1;

     (vi) a certificate of the Secretary of each of IHWCC and the Water
Companies certifying (A) as to the names and signatures of the officers of such
party authorized to sign this Agreement and the other documents, (B) as to the
attached copies of good standing and tax certificates described in clause (ii)
above, (C) as to the attached resolutions as duly and validly adopted by the
officers and directors of such party, authorizing and approving the execution
and delivery and performance of this Agreement and the Transactions Documents
and the acts of the officers of such party in carrying out the terms and
provisions hereof and thereof, and that such resolutions are complete and have
not been amended, revoked or superseded; and (D) as to the correctness and
completeness of the attached articles of incorporation and the bylaws of such
party and all amendments thereto;

     (vii) customary UCC search reports of each of IHWCC and the Water Companies
disclosing no liens against the Assets;

     (viii) each of the other Transaction Documents to which each of IHWCC and
the Water Companies is a party;

     (ix) noncompetition agreements, executed and delivered by the Seller
Parties, pursuant to which each of the Seller Parties agrees not to engage in
any business related to the Business, or otherwise compete with Purchaser for a
period of three (3) years from the Closing Date within the area encompassing the
Business’s

 

Page 28 of 38

953484.15

--------------------------------------------------------------------------------

principal place of business in Riverside, San Bernardino County California,
substantially in the form attached hereto as Exhibit F and incorporated herein
by reference;

     (x) customary litigation search reports of each of IHWCC and the Water
Companies disclosing no material litigations, arbitrations, or other proceedings
in which IHWCC or the Water Companies are participants;

     (xi) opinion of counsel to the Seller Parties in form and content
reasonably acceptable to Purchaser and Purchaser’s counsel;

     (xii) any consents contemplated under Section 5.1; and

     (xiii) such other documents and instruments as Purchaser or its counsel may
reasonably request.

     5.2 Conditions Precedent to the Obligations of the Seller Parties. The
obligations of the Seller Parties to consummate the transactions described in
this Agreement shall be subject to the fulfillment on or before the Closing of
the following conditions precedent, each of which may be waived by the Seller
Parties in their sole discretion:

     (a) Representations and Warranties. The representations and warranties of
Purchaser contained in this Agreement shall have been true and correct when made
and shall be true and correct in all respects as of the Closing, with the same
force and effect as if made as of the Closing Date, other than such
representations and warranties that are expressly made as of another date;

     (b) Covenants. All of the covenants and agreements of Purchaser required to
be performed by it under this Agreement prior to the Closing shall have
performed;

     (c) Orders and Laws. There shall not be in effect on the Closing Date any
court order or law restraining, enjoining or otherwise prohibiting or making
illegal the consummation of any of the transactions contemplated by this
Agreement or any of the Transaction Documents, and there shall not be pending or
threatened on the Closing Date any action in, before or by any governmental
authority that could reasonably be expected to result in the issuance of any
such court order or the enactment, promulgation or deemed applicability to the
Seller Parties or the transactions contemplated by this Agreement or any of the
Transaction Documents of any such law.

     (d) Purchase Price. The Purchase Price shall have been delivered as
provided in Section 1.4.

     (e) Closing Documents. Purchaser shall have delivered to the Seller Parties
the resolutions, certificates, documents and instruments set forth below:

     (i) an officer’s certificate of Purchaser stating that the preconditions
specified in Section 5.2(a) through (c), have been satisfied;

 

Page 29 of 38

953484.15

--------------------------------------------------------------------------------

     (ii) a certificate of the Secretary of Purchaser certifying the names and
signatures of the officers of Purchaser authorized to sign this Agreement and
the other documents;

     (iii) each of the other Transaction Documents to which it is a party;

     (iv) evidence reasonably satisfactory to the Seller Parties that the Seller
Parties shall be discharged of all liabilities and obligations under the IHWCC
Debt upon consummation of the Closing;

     (v) Purchaser’s Promissory Note; and

     (vi) such other documents and instruments as the Seller Parties or their
counsel may reasonably request.

ARTICLE 6

INDEMNIFICATION

     6.1 Survival. All representations and warranties of the Seller Parties and
Purchaser shall survive the Closing hereof for a period of three (3) years
following the Closing, except that the representations contained in Sections
2.1(d)(ii), 2.1(o) and 2.1(w) shall survive indefinitely and Section 2.1(s)
shall survive until the expiration of the applicable statute of limitations. All
covenants which are not fully performed as of the Closing shall survive the
Closing.

     6.2 Indemnities.

     (a) Seller Parties’ Indemnification. The Seller Parties jointly and
severally agree to indemnify, defend and hold harmless Purchaser and its
successors, assigns and affiliates and present and future directors or managers,
officers, guarantors, agents and employees (collectively, the “Purchaser
Affiliates”) against and from, all claims, losses, deficiencies, liabilities,
costs, damages and expenses, including, but not limited to, reasonable legal
fees and costs of litigation resulting from, relating to, or arising out of (i)
a breach of any representation or warranty made by the Seller Parties pursuant
to this Agreement or any Transaction Document, (ii) a breach of any covenant or
other agreement made by or to be performed by the Seller Parties pursuant to
this Agreement or any Transaction Document, (iii) the Excluded Liabilities or
(iv) any claim arising out the ownership or operation of the Assets prior to the
Closing.

(b) Purchaser’s Indemnification. Purchaser agrees to indemnify, defend and hold
harmless the Seller Parties and their successors, assigns, affiliates, managers,
officers, guarantors and agents and employees (collectively, the “Seller
Affiliates”) against and from, and hold them harmless from, all claims, losses,
deficiencies, liabilities, costs, damages and expenses, including, but not
limited to, reasonable legal fees and costs of litigation resulting from,
relating to, or arising out of (i) a breach of any representation or warranty
made by Purchaser pursuant to this Agreement or any Transaction Document, (ii) a
breach of any covenant or other agreement made by or to be performed by
Purchaser pursuant to this Agreement or any Transaction Document, (iii) any
Assumed Liability, and (iv) any claim arising out the ownership or operation of
the Assets and the Business following the Closing.

Page 30 of 38

953484.15

--------------------------------------------------------------------------------

     (c) Third Party Claims. Promptly after any of Purchaser Affiliates or
Seller Affiliates (the “Indemnified Party”) has received notice of or has
knowledge of any claim by a person not a party to this Agreement (“third
person”) or the commencement of any action or proceeding by a third person, the
Indemnified Party shall promptly give the parties with the indemnification
obligation under subsections (a) and (b) above (each, an “Indemnifying Party”)
written notice of such claim or the commencement of such action or proceeding;
provided, however, that the failure of the Indemnified Party to give such prompt
notice shall not excuse the Indemnifying Party’s obligation to indemnify, unless
such failure materially impairs the resolution of such claim. Such notice shall
state the nature and basis of such claim and, if ascertainable, the amount
thereof. As a condition to the indemnification provided hereunder, the
Indemnified Party shall permit the Indemnifying Party to control the defense,
settlement, adjustment or compromise of any such claim so long as the
Indemnifying Party pursues such claim in good faith and with all reasonable
efforts; provided, however, the Indemnifying Party will not consent to the entry
of judgment or enter into any settlement without the prior written consent of
the Indemnified Party (not to be withheld unreasonably).

     (d) Remedies. The foregoing indemnification provisions are in addition to,
and not in derogation of, any statutory, equitable or common law remedy any
Indemnified Party may have for breach of representation, warranty or covenant of
the Indemnifying Party or the transactions contemplated by this Agreement.

     6.3 Insurance. Before entering any of the Real Property before Closing,
Purchaser or any individual or entity acting on its behalf shall furnish a
certificate of insurance to the Seller Parties evidencing a currently in force
policy of commercial general liability insurance, covering losses reasonably
probable of occurring during Purchaser’s Due Diligence, issued by a company or
companies licensed to conduct insurance business in the State of California,
rated as “A-/VI” by A.M. Best Company, on an occurrence basis, in which the
Seller Parties are named as additional insureds with the Purchaser. For purposes
of this Agreement, a rating of B+/XI shall be equivalent to A-/VI. Purchaser
shall furnish complete copies of such policy or policies. Notwithstanding any
inconsistent statement in the policy or any subsequent endorsement attached
thereto, the protection offered by the policy shall:

     (a) Include an endorsement naming the Agency Indemnitees as additional
insureds; and

     (b) Provide a combined single limit policy for both personal injury and
property damage in the amount of $2,000,000, which will be considered equivalent
to the required minimum limits.

ARTICLE 7
GENERAL PROVISIONS

     7.1 Termination.

     (a) This Agreement may be terminated at any time prior to Closing: (i) by
mutual written consent of Purchaser and the Seller Parties;

 

Page 31 of 38

953484.15

--------------------------------------------------------------------------------

     (ii) by Purchaser or the Seller Parties if the Closing shall not have
occurred on or before December 31, 2007; provided, however, that this provision
shall not be available to Purchaser if the Seller Parties have the right to
terminate this Agreement under clause (iv) of this Section 7.1(a), and this
provision shall not be available to the Seller Parties if Purchaser has the
right to terminate this Agreement under clause (iii) of this Section 7.1(a);

     (iii) by Purchaser if (a) there is a material breach of any representation
or warranty of the Seller Parties contained herein or of any covenant or
agreement to be complied with or performed by any of the Seller Parties pursuant
to the terms of this Agreement, (b) Purchaser, in its sole discretion,
determines that the results of its Due Diligence are unsatisfactory, or (c)
Purchaser, at any time in its sole and absolute discretion, determines that the
conditions precedent to the Closing set forth in Section 5.1 cannot or will not
be fulfilled ; or

     (iv) by the Seller Parties if there is a material breach of any
representation or warranty set of Purchaser contained herein or of any covenant
or agreement to be complied with or performed by Purchaser pursuant to the terms
of this Agreement.

     (b) In the event of termination of this Agreement: (i) within five (5) days
of such termination, Purchaser will receive the Deposit and all interest accrued
thereon as of the date of such termination, (ii) each party will redeliver all
documents, work papers and other material of any other party relating to the
transactions contemplated hereby, whether so obtained before or after the
execution hereof, to the party furnishing the same; and (iii) no party shall
have any Liability to any other party to this Agreement, except as stated in
this Section 7.1(b) or for any breach of this Agreement occurring prior to the
proper termination of this Agreement. The foregoing provisions shall not limit
or restrict the availability of specific performance or other injunctive relief
to the extent that specific performance or such other relief would otherwise be
available to a party hereunder.

7.2 Confidentiality.

(a) Each of the Seller Parties covenants and agrees that such party shall not,
directly or indirectly, and shall use its best efforts to ensure that any of its
directors, officers, shareholders, employees, representative, agents, affiliates
and any other persons acting on such party’s behalf, do not, without the prior
written consent of Purchaser, disclose, use, exploit, furnish or make accessible
to anyone or any other entity, the existence of this Agreement, the terms and
conditions hereof and the identity of Purchaser. The terms of this Section 7.2
shall survive any termination of the Agreement.

     (b) The Seller Parties acknowledge and agree that, if in the good faith
opinion of Purchaser’s securities or corporate counsel licensed to practice in
the State of California, that, for purposes of United States federal and state
securities laws with respect to Purchaser or its securities, it is necessary to
disclose this Agreement, Purchaser may, without the consent of the Seller
Parties, disclose the terms of this Agreement pursuant to the issuance of a
press release or

Page 32 of 38

953484.15

--------------------------------------------------------------------------------

the filing with the Securities Exchange Commission of a Form 8-K under the
Securities Exchange Act of 1934, as amended.

     (c) Each of the parties to this Agreement acknowledges that it has
knowledge of certain Confidential Information (defined below) pertaining to the
Assets and that such Confidential Information is confidential and proprietary to
the Seller Parties and the Water Companies and constitutes valuable trade
secrets of Seller Parties and the Water Companies, which affect, among other
things, the successful conduct, furtherance and protection of the Business and
its goodwill. Each party, subject to paragraph (b) above, acknowledges that the
unauthorized use or disclosure of Confidential Information is likely to be
highly prejudicial to the interests of the other party. The Seller Parties agree
that a substantial portion of the Purchase Price is being paid for such
Confidential Information and that it represents a substantial investment having
great economic and commercial value to Purchaser, and constitutes a substantial
part of the value to Purchaser of the Business.

     (d) Each party further acknowledges that the other party would be
irreparably damaged if any of the Confidential Information was disclosed to, or
used or exploited on behalf of, any Person other than such party or any of its
affiliates. Accordingly, subject to clause (b) above, each party covenants and
agrees that they or it shall not, directly or indirectly, and shall use their
best efforts to ensure that any agents, representatives, affiliates and any
other persons acting on such party’s behalf (such parties and such parties’
agents, representatives, affiliates and other persons being collectively
referred to as the “Restricted Persons”) do not, without the prior written
consent of the other party, disclose, use, exploit, furnish or make accessible
to anyone or any other entity, any such Confidential Information, for the
benefit of any such Restricted Person or of any third party, at any time for so
long as such information shall remain secret or confidential or otherwise remain
wholly or partially protectible.

     (e) For purposes of this Agreement, the term “Confidential Information”
shall mean: (i) information or material relating to the Business or Assets that
is not generally available to or used by others and that could have commercial
value or other utility in the Business in which the Seller Parties, the Water
Companies, Purchaser, and their affiliates or clients are engaged, including but
not limited to, as the following may relate to the Business: know-how, data,
data files, computer software, marketing plans, business plans, technical
information, marketing information, trade secrets, statistical data, payroll and
financial information, names of any clients, lead lists, names of vendors and
suppliers, names of any former or current employees used in the operation of the
Business, production costs, and other proprietary information relating thereto,
together with all analyses, compilations, studies or other documents, records or
data prepared by the Seller Parties, the Water Companies, or Purchaser, as the
case may be, or their respective representatives or affiliates, which contain or
otherwise reflect or are generated from such information; and (ii) this
Agreement, all Transaction Documents, and all schedules and exhibits thereto,
the terms and conditions of the foregoing, the terms and conditions of any terms
sheets related to the foregoing, and all communication between the parties or
their representatives, whether oral, written or through any other medium,
related to the foregoing.

     7.3 Standstill. From the date of this Agreement until the Closing Date,
none of the Seller Parties will, directly or indirectly, nor will such party
authorize or direct any of its agents,

 

Page 33 of 38

953484.15

--------------------------------------------------------------------------------

representatives, affiliates and any other persons acting on such party’s behalf
to: (i) acquire, agree to acquire, make any proposal to acquire, cause to be
acquired, or in any way participate in a "group" (within the meaning of Section
13(d)(3) of the Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) to do any of the foregoing, Beneficial Ownership
(defined below) of securities (including convertible debt instruments and
preferred stock or any shares of capital stock issuable upon the conversion or
exercise thereof) of Basin Water Inc. ("Basin Shares"); (ii) sell, transfer,
assign, offer, pledge, contract to sell, transfer or assign, sell any option or
contract to purchase, purchase any option or contract to sell, transfer or
assign, grant any option, right or warrant to purchase, or otherwise transfer,
assign or dispose of, directly or indirectly, any Beneficial Ownership of Basin
Shares now held by such party; (iii) publicly announce or disclose any
intention, plan or arrangement inconsistent with the foregoing; or (iv) take any
actions which would be inconsistent with the purpose and intent of this Section
7.3. For purposes of this Agreement, "Beneficial Ownership" shall have the
meaning set forth in Rule 13d-3 under the Exchange Act.

     7.4 Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when: (i) delivered by hand (with written confirmation of receipt), (ii) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (iii) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

If to the Seller Parties or the Water Companies:                             

Mr. Henry C. Cox, II,
John L. West
Indian Hills Water Conservation Corporation
8175 Liminite Dr.
Riverside, CA
Telephone: (951) 360-2070 Facsimile: (951) 360-____

 

With a required copy to:

Lobb Cliff & Lester, LLP
1325 Spruce Street
Suite 300
Riverside, California 92507
Telephone: (951) 788-9410 Facsimile: (951) 788-0766
Attn: Paul Cliff, Esq.

 

If to Purchaser:

Peter Jensen
Larry Rowe
Basin Water Resources, Inc.
8731 Prestige Court
Rancho Cucamonga, CA 91730
Telephone: (909) 481-6800

Page 34 of 38

953484.15

--------------------------------------------------------------------------------

 

Facsimile: (909) 481-6801

 

With a required copy to:                                                

Weston Benshoof Rochefort
Rubalcava MacCuish LLP
333 South Hope Street, Sixteenth Floor
Los Angeles, California 90071
Telephone: (213) 576-1000
Facsimile: (213) 576-1100
Attn: Thomas Wingard, Esq.


     7.5 Dates of Notices and Actions. All notices required to be given
hereunder shall be effective as of the date of delivery. If the date of any
notice required to be given hereunder or action required to be taken hereunder
falls on a weekend or holiday, such notice or action may be delivered or taken
at any time through the next occurring business day.

     7.6 Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must be brought against any of the parties in the United States District Court
for the Central District of California in Los Angeles, California, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

     7.7 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (i) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party, (ii) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given, and (iii) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

     7.8 Entire Agreement. All prior agreements, representations and
understandings between the parties are incorporated in this Agreement and,
together with the Transaction Documents, constitute the entire contract between
the parties. The terms of this Agreement are intended by the parties as a final
expression of their agreement with respect to such terms as are included herein
and may not be contradicted by evidence of any prior or contemporaneous written
or oral representations, agreements or understandings, whether express or
implied. The parties further intend that this Agreement constitutes the complete
and exclusive statement of its terms and that no extrinsic evidence whatsoever
may be introduced in any judicial proceeding, if any, involving this Agreement.
No amendment or variation of the terms of this Agreement shall be valid unless
made in writing and signed by each of the parties.

Page 35 of 38

953484.15

--------------------------------------------------------------------------------

     7.9 Schedules and Exhibits. The schedules and exhibits attached hereto are
hereby incorporated by reference into this Agreement in their entirety. The
disclosures in the schedules and exhibits must relate only to the section of the
Agreement to which they expressly relate and not to any other representation or
warranty in this Agreement. In the event of any inconsistency between the
statements in the body of this Agreement and those in the schedules or the
exhibits (other than an exception expressly set forth as such in the schedules
and exhibits with respect to a specifically identified representation or
warranty), the statements in the body of this Agreement will control.

     7.10 Assignment, Successors and No Third-Party Rights. The Seller Parties
expressly acknowledge and agree that Purchaser may assign all of its rights
under this Agreement to an affiliate of Purchaser or a third party without the
prior written consent of the Seller Parties, provided that such affiliate or
third party performs all of Purchaser’s covenants and obligations contained
herein, and Purchaser expressly acknowledges and agrees that the Seller Parties
may assign all of their rights under Section 1.5, whether such assignment takes
place before or after Closing, without Purchaser’s express prior written
consent, provided that such assignment shall not relieve the Seller Parties of
their obligations and covenants contained in this Agreement. Subject to the
foregoing, no party may assign any of its rights or obligations under this
Agreement without the prior written consent of the others, which consent will
not be unreasonably withheld or delayed. Subject to the foregoing, this
Agreement will apply to, be binding in all respects upon, and inure to the
benefit of the successors and permitted assigns of the parties. Nothing
expressed or referred to in this Agreement will be construed to give any person
other than the parties to this Agreement any legal or equitable right, remedy or
claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the parties to this Agreement and their successors
and assigns.

     7.11 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

     7.12 Section Headings; Construction. The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding section or sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

     7.13 Attorney’s Fees. The prevailing party in any litigation, arbitration,
mediation, bankruptcy, insolvency or other proceeding relating to the
enforcement or interpretation of this Agreement may recover from the
unsuccessful party(ies) all costs, expenses and reasonable attorney’s fees
(including expert witness and other consultants’ fees and costs) relating to or
arising out of (i) the proceeding (whether or not the proceeding proceeds to
judgment) and (ii) any post-judgment or post-award proceeding including, without
limitation, one to enforce or collect any judgment or award resulting from the
proceeding. All such judgments and awards

Page 36 of 38

953484.15

--------------------------------------------------------------------------------

shall contain a specific provision for the recovery of all such subsequently
incurred costs, expenses and actual attorney’s fees.

     7.14 Governing Law. This Agreement will be governed by the laws of the
State of California without regard to conflicts of laws principles.

     7.15 Further Assurances; Additional Documents and Acts. Each party agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary, appropriate or desirable to
effectuate, carry out and perform all of the terms, provisions and conditions of
this Agreement and the transactions contemplated hereby, including but not
limited to, within ten (10) days after written request by any party, a
certificate stating, to the party's knowledge, that: (a) this Agreement is in
full force and effect; and (b) this Agreement has not been modified except by
any instrument or instruments identified in the certificate Further, the Seller
Parties expressly agree to participate, to the extent deemed by Purchaser
necessary, appropriate or desirable, in any (x) quiet title or other action to
convey title to Purchaser, of all of the Assets, including but not limited to
the Real Property and Water Rights, (y) court proceeding brought to confirm
ownership of the Water Companies’ equity capital, and (z) action, hearing or
proceeding brought before any regulatory agency regarding the Water Rights.

     7.16 Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, all of which when fully executed and delivered by all parties
hereto and taken together shall constitute a single agreement, binding against
each of the parties. To the maximum extent permitted by law or by any applicable
governmental authority, any document may be signed and transmitted by facsimile
with the same validity as if it were an ink-signed document. Each party
represents and warrants that the person signing this Agreement on its behalf is
duly authorized (on behalf of the respective entity for which such signatory has
acted) to execute and deliver this instrument and any other document related to
this transaction, thereby fully binding each such respective entity.

 

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

Page 37 of 38

953484.15

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Asset Purchase
Agreement as of the date first set forth above.

PURCHASER:

                     

BASIN WATER RESOURCES, INC.
a Delaware corporation

By: : PETER JENSEN
Name: Peter Jensen
Its: : CEO

   

IHWCC:

INDIAN HILLS WATER CONSERVATION CORPORATION
a California corporation

By: : HENRY C. COX
Name: Henry C. Cox, II
Its: President

   

WEST RIVERSIDE:

WEST RIVERSIDE CANAL COMPANY
a California corporation

By: HENRY C. COX
Name: Henry C. Cox, II
Its: President

   

350IWC:

WEST RIVERSIDE 350 INCH WATER COMPANY
a California corporation

By: HENRY C. COX
Name: Henry C. Cox
Its: President

   

COX:

By:  HENRY C. COX II 
       Henry C. Cox, II

   

WEST:

By:  JOHN L. WEST
       John L. West


[SIGNATURE PAGE TO STOCK AND ASSET PURCHASE AGREEMENT}

Page 38 of 38

953484.15

--------------------------------------------------------------------------------

 

SCHEDULES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

Schedule 1.1

WEST RIVERSIDE CANAL ASSETS

1.     

Properties deeded to WRC per attached deed from Peoples Trust & Savings Bank in
favor of West Riverside Canal Company attached hereto as Exhibit 1.1.1 less any
property deeded to other parties in exchange for easements for pipeline
purposes.

  2.     

Easements for pipeline purposes from:

  a.     

E.L. Yeager Company along Agua Mansa Blvd

  b.     

Owl Rock at Agua Mansa Blvd.

  c.     

Birtcher Development

  3.     

Pipelines from Wells #5 and #7 within canal right of way between wells and
Indian Hills Booster Station and between wells and Patriot High School.

  4.     

Concrete siphon under Santa Ana River terminating at Agua Mansa Road.

 

WEST RIVERSIDE 350 INCH WATER COMPANY

1.     

Wells #5 and #7 located in Colton, California, and associated equipment.

  a.     

#5 is State Well #01S/04W-32B01S

  b.     

#7 is State Well #01S/04W-32B02S

  c.     

Pressure Station facilities located at Patriot High School.

  2.     

Wells # 1 and 2 located on Canal Street near Opal Street in Riverside, County
known as follows:

  a.     

State Well # 02S05W08K004S

  b.     

State Well # 02S05W08k005S

   

(In each case including the associated equipment except for that identified
elsewhere in the Agreement as an Excluded Asset)

  3.     

Contract with Jurupa Unified School District related to water supply for Patriot
High School attached as Exhibit 1.1.2

  4.     

Interest in lease of office building at Valley Way at Jurupa Avenue.

  5.     

Historical Rights (as defined in the Agreement)

  6.     

Shares in WRCC

 

 

 

953484.15

--------------------------------------------------------------------------------

Schedule 1.2

     INDIAN HILLS GOLF CLUB ASSETS
THAT ARE THE PROPERTY OF COX/WEST

1.         

State Well 02S/06W-24Q located on C/W Property adjacent to JCSD Plant

2.     

Pump Well located at Indian Hills Conservation Plant.

3.     

2 - 100 HP Pumps and lines connecting said pumps to the IHGC Reservoir

4.     

Pump well at Booster Pump

5.     

Booster Pump and Electrical Facilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

 

BIRCHER EASEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------



 

RECORDING REQUESTED BY
AND                                                                WHEN RECORDED
RETURN TO:    Henry C. Cox  West Riverside Canal Company  8175 Limonite, Suite
F 

Riverside, CA 92509 

 

 

 

    

[THE AREA ABOVE IS RESERVED FOR RECORDER’S USE]

PIPELINE EASEMENT AGREEMENT

     This Pipeline Easement Agreement ("Agreement") is made as of May 1, 2007
between the MMI/BDI Riverside Canal Street, LLC, a Delaware limited liability
company ("Grantor"), and West Riverside Canal Company, a California corporation,
("Grantee"), with reference to the following facts:

     A. Grantor is the fee owner of certain real property located in the County
of Riverside, State of California, as more particularly described on attached
Exhibit "A" (the “Property”).

     B. Grantor desires to grant to Grantee, and Grantee desires to accept, a
non-exclusive easement under the Property for the use and maintenance of
underground pipelines and conduits, subject to the terms and conditions set
forth in this Agreement.

     Therefore, for valuable consideration, the receipt of which is
acknowledged, Grantor and Grantee agree as follows:

     1. Agreement. Grantor grants to Grantee and its employees, agents,
consultants and contractors a non-exclusive easement as to the entirety of the
subsurface of the Property at a depth of thirty-six (36) inches and greater
below the present surface of the Property for the installation, use, operation,
inspection, maintenance, and repair of an underground pipeline, underground
power conduits, and related equipment and facilities, subject to the terms and
conditions set forth below.

     2. Term. The term of this easement shall commence on the date that this
Agreement is recorded in the Official Records of Riverside County, California,
and shall continue in perpetuity unless terminated pursuant to Section 4, below.

 

 

{10102939.9}

-1-

--------------------------------------------------------------------------------

     3. Grantor’s Rights and Obligations.

     (a) Grantor reserves for itself and its employees, agents, consultants,
contractors, successors and assigns the right to use the entirety of the
Property located above the surface, provided that such use shall not
unreasonably interfere with Grantee’s rights set forth in this Agreement.
Without limiting the foregoing, Grantor may landscape and/or prepare the
Property for parking, install stormwater runoff facilities or detention basins,
or construct or permit the construction of utilities within the Property without
the prior written consent of Grantee; provided, however, that except as
expressly provided in this Agreement, Grantor shall make no improvements in, on,
under or to the Property where such improvements affect the subsurface of the
Property at a depth of thirty-six (36) inches and greater below the present
surface of the Property without providing at least sixty (60) days prior written
notice to Grantee. Grantor shall be required to obtain the written consent of
Grantee, which shall not be unreasonably withheld, conditioned, or delayed, to
install any such improvements which Grantee determines, in its reasonable
discretion, will substantially interfere with Grantee’s use of the Property
pursuant to this grant of easement.

      (b) At Grantor’s request, Grantee shall be required to relocate the water
pipeline equipment and facilities to a new location within the Property
specified by Grantor, provided that (i) Grantor shall give Grantee at least six
(6) months prior written notice of the date by which such relocation must be
completed, (ii) such new location will not unreasonably interfere with Grantee’s
use and enjoyment of the rights granted herein, and (iii) such relocation shall
not substantially increase the cost to Grantee to operate and maintain any
pipeline equipment and facilities located on the Property. The notice provided
by Grantor shall include a survey and legal description of the new location
which shall be used to amend this Agreement. Grantee shall be responsible for
effectuating the relocation, but Grantor shall reimburse Grantee for all
reasonable and actual out-of-pocket costs associated with such relocation within
thirty (30) days after receipt from Grantee of an invoice and reasonable
supporting documentation.

     4. Termination. Upon the termination of this Agreement for any reason,
Grantee shall promptly execute, acknowledge and deliver to Grantor a quitclaim
deed or other termination instrument, in form and content acceptable to Grantor,
confirming the termination of all of Grantee’s rights in, to, and under this
Agreement and the Property, and shall, within sixty (60) days following the
request of Grantor, remove or properly abandon all improvements made to the
Property and facilities and related items installed in the Property by or for
Grantee, and restore the Property to good condition acceptable to Grantor.

     5. Default. Failure by Grantee to perform any obligation required of it
under this Agreement within ninety (90) days after receipt of written notice
from Grantor shall constitute an “Event of Default” by Grantee; provided,
however, that if Grantee reasonably requires additional time to perform a
particular obligation, then an Event of Default shall not occur so long as
Grantee commences performance within said 90-day period and thereafter
diligently prosecutes such performance until completion. In the event Grantee
commits any such default, Grantor shall have the right to exercise any and all
other remedies available to Grantor at law or in equity, including, without
limitation, to terminate this Agreement. Grantor’s failure to exercise any of
its rights resulting from a default or breach of covenant on the part of Grantee
shall not be construed as a waiver thereof, nor shall any custom or practice
which may grow up between the parties in the course of administering this
Agreement be construed to waive or to lessen the right

{10102939.9}

-2-

--------------------------------------------------------------------------------

of Grantor to insist upon the performance by Grantee of any term, covenant or
condition hereof, or to exercise any right given him resulting from any such
default. A waiver of a particular breach or default shall not be deemed to be a
waiver of the same or any other subsequent breach or default.

     6. Indemnity. Grantee hereby agrees to indemnify, defend and hold harmless
Grantor and each of Grantor’s partners, members, affiliates, employees, agents,
attorneys, successors and assigns from and against any and all claims, demands,
liabilities, damages, costs or expenses (including, without limitation,
reasonable attorney's fees and expenses) caused by the use by Grantee, or by
anyone acting on behalf of, or under Grantee’s authority, including without
limitation, contractors (collectively, "Grantee Representatives"), of the
Property, except to the extent caused by the gross negligence or willful
misconduct of Grantor or the Grantor Representatives (defined below). Grantor
hereby agrees to indemnify, defend and hold harmless Grantee and each of
Grantee’s partners, members, affiliates, employees, agents, attorneys,
successors and assigns from and against any and all claims, demands,
liabilities, damages, costs or expenses (including, without limitation,
reasonable attorney's fees and expenses) caused by the use by Grantor, or by
anyone acting on behalf of, or under Grantor’s authority, including without
limitation, contractors (collectively, "Grantor Representatives"), of the
Property, except to the extent caused by the gross negligence or willful
misconduct of Grantee or any of the Grantee Representatives. In no event shall
either party be liable to the other party for any consequential or exemplary
damages in connection with this Agreement or any of their respective obligations
hereunder.

     7. Covenants Concerning Use of the Property.

     (a) Any improvements, equipment, and facilities owned or used by or for
Grantee and located on the Property shall be installed, maintained and operated
by properly licensed contractors, in a good and workmanlike manner, in
accordance with all applicable federal, state, city and local laws, ordinances
and regulations. Grantee shall deliver to Grantor copies of any plans or working
drawings submitted to any governmental authority in connection with any
improvements, equipment, or facilities installed or proposed to be installed on
or under the Property.

     (b) Grantee shall conduct its activities on the Property in such a manner
as to minimize any interference with the use of the Property by Grantor, its
tenants and subtenants, licensees, easement holders, successors, and assigns and
their respective employees, agents and invitees.

     (c) Grantee shall not permit any party (other than itself, its contractors,
its tenants and subtenants, licensees, easement holders, successors, and assigns
and their respective employees, agents and invitees) to enter or use the
Property.

     (d) Grantee shall not do or permit to be done, in connection with its use
of the Property, anything which is prohibited by or will in any way conflict
with any law, statute, ordinance or governmental rule or regulation now in force
or which may hereafter be enacted or promulgated. Grantee shall, at its own
expense, obtain from the applicable governmental entities any and all licenses,
permits and approvals necessary for the exercise of its rights and performance
of its obligations hereunder. Grantee shall supply to Grantor as promptly as

{10102939.9}

-3-

--------------------------------------------------------------------------------

possible, and in any event within ten (10) business days after Grantee first
receives the same from any governmental agency, with copies of all claims,
reports, complaints, notices, warnings, enforcement actions or asserted
violations relating in any way to the Property or Grantee’s use thereof. Grantee
shall not, during the Term: (i) commit any waste or suffer any waste to be
committed upon the Property; (ii) commit any public or private nuisance; (iii)
burn refuse or other materials; or (iv) store or transport any gas, diesel,
petroleum or other hydrocarbon materials, or any other Hazardous Material (as
defined in Section 8 below), in violation of any Hazardous Materials Laws or
without obtaining all federal, state, and local governmental approvals required
for such storage or transportation, in or about the Property. Grantee shall not
suffer or allow to be enforced against the Property, or any part thereof, any
mechanic’s, materialman’s, contractor’s or subcontractor’s lien arising from, or
any claim for damages growing out of the work of any construction, repair,
restoration, replacement or improvement, or any other claim or demand against
the Property (or any portion thereof) arising out of or related to Grantee’s
entry upon or use of the Property. Grantee shall pay or cause to be paid all of
such liens, claims or demands before any action is brought to enforce the same
against the Property or lien is recorded to evidence the same; provided,
however, that Grantee may, upon the posting of a surety bond for the benefit of
Grantor sufficient to cause the lien to be discharged, contest the validity or
amount of any such lien, claim or demand so long as such contest does not place
the Property at risk of sale or impede any sale or financing transaction then in
process by Grantor. Grantee agrees to indemnify and hold Grantor and the
Property free and harmless from all liability for any and all such liens,
liabilities, damages, claims and demands, together with reasonable attorneys’
fees and all costs and expenses in connection therewith.

     (e) Grantee shall, at Grantee’s sole cost and expense, maintain and keep
any improvements, equipment, and facilities owned or used by or for Grantee and
located on the Property in good condition and repair and in compliance with all
applicable laws, and will permit no waste, damage, or injury to the Property or
the improvements to be constructed therein, if any. In addition to its other
remedies under this Agreement or available under law or equity, Grantor may,
upon an Event of Default, enter onto the Property and exercise all reasonable
self-help remedies to cure that breach and charge Grantee the actual and
reasonable costs therefor, which Grantee shall pay on demand.

     (f) Grantee acknowledges that it has inspected the Property, that it is
familiar with the condition of the Property, that it has relied on its own
inspection in entering into this Agreement and that it shall accept the grant of
this easement under the Property as-is, where-is and with all faults as of the
date of execution hereof, without any representation or warranty of any kind or
nature by Grantor, including without limitation with respect to the following:
the presence or absence on, in or under the Property of any Hazardous
Substances; any desired investigations or analysis of the feasibility of the
Property for Grantee’s intended use; and the size, dimensions, location or
topography of the Property; the availability or adequacy of access to the
Property and all portions thereof. Except as expressly provided in this
Agreement, Grantee shall make no improvements in, on, under or to the Property
without providing at least sixty (60) days prior written notice to Grantor.
Grantee shall be required to obtain the written consent of Grantor, which shall
not be unreasonably withheld, conditioned, or delayed, to install any such
improvements which Grantor determines, in its reasonable discretion, will
substantially interfere with any of Grantor’s then-existing improvements.
Grantee shall, at its sole cost, repair any damage to any improvements of
Grantor caused by the installation of any Grantee improvements in, on, under, or
to the Property, and shall restore the Property, to the extent reasonably

 

{10102939.9}

-4-

--------------------------------------------------------------------------------

practicable, to its previously existing condition. Promptly after written
request, and in no event later than ten (10) days after such request, Grantor
shall deliver to Grantee copies of any plans or working drawings submitted to
any governmental authority in connection with any improvements, equipment, or
facilities installed or proposed to be installed on or under the Property. Any
improvements, equipment, and facilities owned or used by or for Grantor and
located on the Property shall be installed, maintained and operated by properly
licensed contractors, in a good and workmanlike manner, in accordance with all
applicable federal, state, city and local laws, ordinances and regulations.

     (g) In order to facilitate Grantor’s development plans for the Property,
Grantee unconditionally agrees to support and cooperate with Grantor’s plans to
establish at-grade crossings of any railways in 28th Street and Alta Street,
including, without limitation, (i) granting to Grantor any rights necessary or
appropriate with respect to any property rights owned by Grantee in order to
establish such at-grade crossings and executing and delivering any reasonable
documents in connection therewith, (ii) participating in meetings and other
communications with the owner(s) of the railways in support of such at-grade
crossings, and (iii) unless otherwise requested by Grantor, not permitting any
above-grade or below-grade crossings in 28th Street or Alta Street, based on
Grantee’s rights under this Agreement and any other applicable property rights
Grantee may have.

     8. Hazardous Materials. Grantee shall at all times and in all respects
comply with all federal, state and local laws, ordinances and regulations
(“Hazardous Materials Laws”) relating to industrial hygiene, environmental
protection or the use, analysis, generation, manufacture, storage, disposal or
transportation of any hydrocarbon material, flammable explosives, asbestos, urea
formaldehyde, radioactive materials or waste, or other hazardous, toxic,
contaminated or polluting materials, substances or wastes, including, without
limitation, any “hazardous substances”, “hazardous wastes”, “hazardous
materials” or “toxic substances” under any such laws, ordinances or regulations
(collectively, “Hazardous Materials”). Grantee shall indemnify, defend, protect
and hold Grantor, the Property, and each of Grantor’s partners, employees,
agents, attorneys, successors and assigns, free and harmless from and against
any and all claims, liabilities, penalties, forfeitures, losses or expenses
(including reasonable attorney’s fees) for death of or injury to any person or
damage to any property whatsoever, arising from or caused in whole or in part,
directly or indirectly, by (a) the presence on, under or about the Property or
discharge in or from the Property of any Hazardous Materials attributable to
Grantee, its agents, contractors or employees, or (b) Grantee’s failure to
comply with any Hazardous Materials Law. Grantee’s obligations hereunder shall
include, without limitation, and whether foreseeable or unforeseeable, all costs
of any required or necessary repair, cleanup or detoxification or
decontamination of the Property and the preparation and implementation or any
closure, remedial action or other required plans in connection therewith, and
shall survive the expiration or earlier termination of the term of this
Agreement. For purposes of the release and indemnity provisions hereof, any acts
or omissions of Grantee, or by employees, agents, assignees, contractors or
subcontractors of Grantee or others acting for or on behalf of Grantee (whether
or not they are negligent, intentional, willful or unlawful) shall be strictly
attributable to Grantee.

     9. Easement in Gross; Assignment. This Agreement is personal to Grantee and
is intended to be an easement in gross. Grantee shall not assign this Agreement
or any interest herein without the express written consent of Grantor, which
consent shall not be unreasonably

{10102939.9}

-5-

--------------------------------------------------------------------------------

withheld, conditioned, or delayed; provided, however, that Grantor shall not
withhold its consent to a requested assignment so long as (i) such successor in
interest agrees to assume all of Grantee’s obligations under this Agreement,
(ii) if Grantee merges into or becomes a subsidiary of any such successor in
interest, or otherwises ceases to exist as an independent going concern, such
successor in interest has a consolidated net worth, determined under generally
accepted accounting principles, consistently applied, of not less than the net
worth of Grantee as of the day immediately prior to the effectiveness of the
time of such assignment, and (iii) Grantee gives written notice of such
assignment not less than thirty (30) days prior to the effective date thereof
and thereafter promptly delivers to Grantor a copy of the executed assignment
and assumption agreement. No assignment shall release Grantee or change
Grantee’s primary liability to pay any amounts due and to perform all other
obligations of Grantee under this Agreement.

     10. Estoppel Certificates. Grantor and Grantee shall execute and deliver an
estoppel certificate upon the request of the other, in accordance with the
following terms. Within ten (10) business days following a request by one party,
the other party shall execute and deliver to the requesting party an estoppel
certificate, in commercially reasonable form provided by the requesting party,
certifying (i) that this Agreement is in full force and effect, and if there are
any defaults hereunder, (ii) whether any amounts are due or claimed to be due to
the requesting party hereunder, and (iii) any other information the requesting
party, may reasonably request.

     11. Notice. Any notices given pursuant to this Agreement, change of address
or change of ownership shall be in writing and shall be given by personal
delivery, by United States mail or by United States express mail or other
established express delivery service (such as Federal Express), postage or
delivery charge prepaid, return receipt requested, addressed to the person and
address designated below. Notice shall be deemed given upon delivery to the
recipient or refusal to accept such delivery. All notices to the parties hereto
shall be sent to the person and address set forth below:

Grantor:                            MMI/BDI Riverside Canal Street, LLC       
c/o Cornerstone Real Estate Advisers        100 Wilshire Boulevard, Suite 700   
    Santa Monica, California 90401        Attention: Asset Manager (Canal
Street)          with a copy to:          Birtcher Development & Investments,
LLC        18201 Von Karman, Suite 1170        Irvine, California 92612       
Attention: Alan Tuntland/Shannon Hondl    Grantee:  West Riverside Canal
Company        8175 Limonite, Suite F        Riverside, California 92509       
Attention: Henry C. Cox   


     12. Entire Agreement. This Agreement contains the entire Agreement between
the parties relating to the subject of this Agreement. This Agreement may be
canceled, changed,

{10102939.9}

-6-

--------------------------------------------------------------------------------

modified or amended, in full or in part, only by a written and recorded
agreement signed by both parties or their respective successors or assigns.
Grantor and Grantee agree to sign (in recordable form) any instrument necessary
or appropriate to reflect such cancellation, change, modification or amendment.
If any provision of this Agreement is held to be invalid by any court, the
invalidity of such provision shall not affect the validity of the remaining
provisions hereof.

     13. Attorneys’ Fees. If any legal proceeding arises concerning the
provisions of this Agreement, in addition to any other remedy at law or in
equity, sought or obtained by the prevailing party, the losing party shall pay
the reasonable costs (including, without limitation, expert witness and other
consultants' fees) and attorneys' fees of the prevailing party incurred both at
trial and on appeal.

     14. Exhibits. The Exhibits attached to this Agreement are incorporated in
this Agreement by reference as if set forth in full in this Agreement.

     15. Governing Law. This Agreement shall be interpreted and construed under
and pursuant to the laws of the State of California.

     16. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.

 

 

 

 

 

 

 

 

 

{10102939.9}

-7-

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.

GRANTOR:

MMI/BDI RIVERSIDE CANAL STREET, LLC,
a Delaware limited liability company

By:           Massachusetts Mutual Life Insurance    Company, a Massachusetts
corporation, its    managing member      By:           Cornerstone Real Estate
Advisers      LLC, a Delaware limited liability      company, its authorized
agent        By:  _______________________________________    
Name: _____________________________________    
Its: ________________________________________


GRANTEE:

WEST RIVERSIDE CANAL COMPANY,
a California corporation

By:  ___________________________________
       Henry C. Cox, II

 

 

 

 

 

 

 

 

 

{10102939.9}

-8-

--------------------------------------------------------------------------------

STATE OF  ___________________    )    ) ss.  COUNTY OF _________________ ) 



On ___________________, 200_, before me, ___________________________________ ,
Notary Public in and for said state, personally appeared ___________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or entity upon behalf of
which the person acted, executed the instrument.

     WITNESS my hand and official seal.

(SEAL)

____________________________________
Notary Public

STATE OF  ____________________       )    ) ss.  COUNTY OF  _________________ ) 



On ___________________, 200_, before me, ___________________________________ ,
Notary Public in and for said state, personally appeared ______________________,
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his authorized capacity, and
that by his signature on the instrument the person, or entity upon behalf of
which the person acted, executed the instrument.

     WITNESS my hand and official seal.

(SEAL)

____________________________________
Notary Public

 

 

 

 

{10102939.9}

-9-

--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION OF THE PROPERTY

[exhibit101x52x1.jpg]



 

 

 

 

 

 

 

 

 

 

 

 


 

953484.15

--------------------------------------------------------------------------------

Schedule 1.5     NET INCOME PARTICIPATION         Cumulative Investment at     
      End of Reporting Period1  Basin   C/W          %         %        $ 
250,000  50.00 %  50.00 %  $  500,000  50.59 %  49.41 %  $  750,000  51.19 % 
48.81 %  $  1,000,000  51.78 %  48.22 %  $  1,250,000  52.37 %  47.63 %  $ 
1,500,000  52.97 %  47.03 %  $  1,750,000  53.56 %  46.44 %  $  2,000,000  54.15
%  45.85 %  $  2,250,000  54.75 %  45.25 %  $  2,500,000  55.34 %  44.66 %  $ 
2,750,000  55.93 %  44.07 %  $  3,000,000  56.53 %  43.47 %  $  3,250,000  57.12
%  42.88 %  $  3,500,000  57.71 %  42.29 %  $  3,750,000  58.31 %  41.69 %  $ 
4,000,000  58.90 %  41.10 %  $  4,250,000  59.49 %  40.51 %  $  4,500,000  60.08
%  39.92 %  $  4,750,000  60.68 %  39.32 %  $  5,000,000  61.27 %  38.73 %  $ 
5,250,000  61.86 %  38.14 %  $  5,500,000  62.46 %  37.54 %  $  5,750,000  63.05
%  36.95 %  $  6,000,000  63.64 %  36.36 %  $  6,250,000  64.24 %  35.76 %  $ 
6,500,000  64.83 %  35.17 %  $  6,750,000  65.42 %  34.58 %  $  7,000,000  66.02
%  33.98 %  $  7,250,000  66.61 %  33.39 %  $  7,500,000  67.20 %  32.80 %  $ 
7,750,000  67.80 %  32.20 %  $  8,000,000  68.39 %  31.61 %  $  8,250,000  68.98
%  31.02 %  $  8,500,000  69.58 %  30.42 % 

 

__________________________

1 The cumulative investment at the end of any reporting period shall equal the
total of all loans (or guarantees thereof) and capital contributions made up to
and including the end of such period by Purchaser in excess of the total of all
loans (or guarantees thereof) and capital contributions made up to and including
the end of such period by the Seller Parties. The Purchaser’s cumulative
investment shall not be reduced or adjusted in any way by any repayments of
loans or returns of capital to Purchaser.

 

 

 

953484.15

--------------------------------------------------------------------------------

$  8,750,000  70.17 %  29.83 %  $  9,000,000  70.76 %  29.24 %  $  9,250,000 
71.36 %  28.64 %  $  9,500,000  71.95 %  28.05 %  $  9,750,000  72.54 %  27.46
%  $  10,000,000  73.14 %  26.86 %  $  10,250,000  73.73 %  26.27 %  $ 
10,500,000  74.32 %  25.68 %  $  10,750,000  74.92 %  25.08 %  $  11,000,000 
75.51 %  24.49 %  $  11,250,000  76.10 %  23.90 %  $  11,500,000  76.69 %  23.31
%  $  11,750,000  77.29 %  22.71 %  $  12,000,000  77.88 %  22.12 %  $ 
12,250,000  78.47 %  21.53 %  $  12,500,000  79.07 %  20.93 %  $  12,750,000 
79.66 %  20.34 %  $  13,000,000  80.25 %  19.75 %  $  13,250,000  80.85 %  19.15
%  $  13,500,000  81.44 %  18.56 %  $  13,750,000  82.03 %  17.97 %  $ 
14,000,000  82.63 %  17.37 %  $  14,250,000  83.22 %  16.78 %  $  14,500,000 
83.81 %  16.19 %  $  14,750,000  84.41 %  15.59 %  $  15,000,000  85.00 %  15.00
%  $  15,250,000  85.00 %  15.00 %  $  15,500,000  85.00 %  15.00 %  $ 
15,750,000  85.00 %  15.00 %  $  16,000,000  85.00 %  15.00 %  $  16,250,000 
85.00 %  15.00 %  $  16,500,000  85.00 %  15.00 %  $  16,750,000  85.00 %  15.00
%  $  17,000,000  85.00 %  15.00 %  $  17,250,000  85.00 %  15.00 %  $ 
17,500,000  85.00 %  15.00 %  $  17,750,000  85.00 %  15.00 %  $  18,000,000 
85.00 %  15.00 %  $  18,250,000  85.00 %  15.00 %  $  18,500,000  85.00 %  15.00
%  $  18,750,000  85.00 %  15.00 %  $  19,000,000  85.00 %  15.00 %  $ 
19,250,000  85.00 %  15.00 %  $  19,500,000  85.00 %  15.00 %  $  19,750,000 
85.00 %  15.00 %  $  20,000,000  85.00 %  15.00 % 


 

Page 2

953484.15

--------------------------------------------------------------------------------

Schedule 1.6

ALLOCATION S

[intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

Schedule 2.1(b)     Ownership Organization Chart   Indian Hills Water
Conservation            Corporation                                             
                                                       Share Holders           
                                                                               
         Henry C. Cox, II  - 50 %                                               
                                                 John L. West -  50 %         
West Riverside 350 Inch Water            Company                                
  Total Number Percentage                                                      
                                                               Stock Holders    
   of Shares  of Shares                                                        
                                     Indian WC Corp      176.03  82.40 %       
                                                                               
   Cox/West      0.33  0.16 %                                                   
                                       Paul Garrett/Henry S. Hendler   13.14 
6.15 %                                                                         
                 Peter Chifo      9.50  4.45 %                                 
                                                         De Anza Land & Leisure
Co.   6.96  3.26 %                                                             
                             E.L. Yeager Construction Co   2.67  1.25 %         
                                                                               
 Alberto Hochen      1.00  0.47 %                                               
                                           Kretschmar & Smith   1.50  0.70 %   
                                                                               
       Mitsuru Inaba      1.00  0.47 %                                         
                                                 Art W. Swarner      1.00  0.47
%                                                                               
           W. Earl Fiscus      0.50  0.23 %        213.64  100.00 %      West
Riverside Canal            Company                            Total Number
Percentage                                                                      
                                               Stock Holders        of Shares 
of Shares                                                                      
                       Indian Hills WCC      19.68  4.2 %                       
                                                                   West
Riverside 350 Inch Water   350.00  73.9 %                                       
                                                   Company                     
                                                                             
 Cox/West      1.00  0.2 %                                                     
                                     Galleano      100.00  21.1 %               
                                                                           De
Anza Land & Leisure Co.   2.31  0.5 %                                           
                                               Riverside Cement Co.   0.91  0.2
%                                                                               
           Total Canal Stock Holders   473.90  100.0 % 

 


 

953484.15

--------------------------------------------------------------------------------

 

Schedule 2.1(e)


All easements, encumbrances, encroachments and other potential defects of title
as set forth in that certain policy of title insurance to be issued by First
American Title Insurance Company to Purchaser at Closing

 

 

 

 

 

 

 

 

 

 

 

 

 

 



953484.15

--------------------------------------------------------------------------------


Schedule 2.1(g)

Seller Parties believe in good faith that neither WRCC nor 350IWC are regulated
by the Public Utilities Commission, though certain official records appear to
indicate otherwise.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------


Schedule 2.1(h)

Purchaser acknowledges that the contract with the Jurupa Unified School District
may not be assigned without the consent of the Jurupa Unified School District.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

Schedule 2.1 (i)

PUMPING RECORDS

Judgment in Western Municipal Water District of Riverside County, et al., v.
East San Bernardino County Water District, et. al, Riverside Superior Court Case
No. CIV78426.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------



Schedule 2.1 (j)


2006 Year End Balance Sheets for Indian Hills Water Conservation Corporation,
West Riverside 350 Inch Water Company, and West Riverside Canal Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 



953484.15

--------------------------------------------------------------------------------


Schedule 2.1(l)

Maldonado v. Gateway Pedley, etc., et al., Riverside Superior Court Case No. RIC
422021

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------


Schedule 2.1(o)

 

Indian Hills Water Conservation Corporation has not filed income tax returns or
paid income taxes for 2006.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

Schedule 2.1(r)

[exhibit101x64x1.jpg]


--------------------------------------------------------------------------------

[exhibit101x65x1.jpg]


953484.15

--------------------------------------------------------------------------------

Schedule 2.1(v)

None.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------


Schedule 3.3(c)

The existing customers are the Indian Hills Golf Course and the Jurupa Unified
School District, though a portion of the water delivered to the golf course is
redirected to Villa De Anza and John West.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------


Schedule 3.3(d)

The street address for the golf course is 5700 Clubhouse Drive, more
particularly described as Parcels 1-4 of Tract 22730 in the official records of
Riverside County.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------


EXHIBIT A

IHWCC Debt: Promissory Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

[exhibit101x71x1.jpg]


953484.15

--------------------------------------------------------------------------------

Exhibit B:   Form of Purchaser’s Promissory Note

PROMISSORY NOTE

$_________                                                                                                                                                                        
___________, 2007

     FOR VALUE RECEIVED, the undersigned, BASIN WATER RESOURCES, INC., a
Delaware corporation, (“Maker”), hereby promises to pay to the order of INDIAN
HILLS WATER CONSERVATION CORPORATION, a California corporation, or its
authorized transferee or assigns (together, “Note Holder”), the principal sum of
_____________________ THOUSAND DOLLARS ($_______) (“Principal”), with interest
accruing from the Effective Date of this Note, as defined below, in accordance
with the terms hereof, at the interest rate set forth in Section 1, below
(“Interest”), all subject to the terms and conditions set forth below.
Principal, Interest and other sums due hereunder shall be payable in lawful
money of the United States of America at such place as may be designated by Note
Holder from time to time.

          1. Interest. Except as otherwise expressly provided herein, simple
interest shall accrue on the unpaid Principal due hereunder from the date hereof
(the “Effective Date”) through the Maturity Date (as defined in Section 2
below), or the date of actual payment of this Note in accordance with the terms
hereof, whether upon acceleration or otherwise, at the prime rate as may be
adjusted from time to time by Bank of America, with such interest to be accrued
annually. Interest shall be calculated based on a three hundred sixty five (365)
day year, actual days elapsed. In the event that the interest rate calculated
pursuant to this Section 1 for any applicable period is deemed by a court of
competent jurisdiction to exceed the limits imposed by applicable law, then the
interest rate shall be modified to equal the maximum amount allowable under
applicable law.

          2. Payment and Maturity. Interest accrued hereunder shall be due and
payable on each of the first (1st) through fifth (5th) anniversaries of the date
hereof. All outstanding and unpaid Principal and any unpaid accrued Interest
thereon shall be due and payable on the fifth (5th) anniversary of the date
hereof (“Maturity Date”). Except as set forth in this Section 2, any payments
made under this Note shall be applied in the following order: (a) to accrued
Interest payable under this Note; (b) to any other amounts, penalties, default
interest, or charges due and owing under this Note; and (c) to outstanding
Principal payable under this Note.

          3. Prepayment. Maker shall have the right at any time, and from time
to time, to prepay all or any portion of the Principal and accrued Interest
outstanding under this Note without penalty or premium.

          4. Events of Default. Each of the following shall constitute an “Event
of Default” under this Note:

                    (a) Maker fails to make any payment of Interest, Principal
or any other amounts owed by Maker under this Note as and when due, and such
failure continues for more than twenty (20) business days after written notice
thereof from Note Holder;

953484.15

--------------------------------------------------------------------------------

                    (b) If Maker (i) admits in writing its inability to pay its
debts generally as they mature; (ii) makes an assignment for the benefit of
creditors or commences proceedings for its dissolution; or (iii) applies for or
consent to the appointment of a trustee, liquidator or receiver for its or for a
substantial part of its property or business;

                    (c) If a trustee, liquidator or receiver is appointed for
Maker or for a substantial part of its property or business without its consent
and shall not be discharged within sixty (60) days after such appointment;

                    (d) If any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
Maker and shall not be dismissed within sixty (60) days thereafter; or

                    (e) Upon the institution by or against Maker, of any
bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors, and, if instituted against Maker, if such proceeding shall not be
dismissed within sixty (60) days after such institution.

          5. Remedies Upon Default. Upon the occurrence of an Event of Default
hereunder, Note Holder shall have the right to declare the unpaid Principal of
this Note, all accrued but unpaid Interest hereunder and any and all other
amounts owing to Note Holder by Maker under this Note immediately due and
payable, and Note Holder shall have all such other rights and remedies as may be
available to Note Holder hereunder, or otherwise at law or in equity. The
rights, powers and remedies of Note Holder permitted by law or contract shall be
cumulative and concurrent, and may be pursued singly, successively or together
against Maker, in such order as Note Holder may determine, in its sole
discretion, and such rights, powers and remedies shall not be exhausted by any
exercise thereof, but may be exercised as often as occasion therefore shall
occur. Additionally, the failure to exercise any such rights, powers and
remedies or the acceptance by Note Holder of any payment hereunder which is less
than payment in full shall not constitute a waiver of the right to exercise any
of Note Holder’s rights, powers or remedies at that time or any subsequent time.
In any action brought by Note Holder to enforce this Note, Note Holder shall be
entitled to recover its expenses of litigation, including attorney and expert
witness fees, regardless of whether such expenses are “Costs” as such term is
defined in Section 1033.5 of the California Code of Civil Procedure.

          6. Assignment. Maker shall not assign, transfer or convey this Note to
any third party without the prior written consent of Note Holder, which consent
shall not be unreasonably withheld; provided, however, that Maker may assign its
obligations under this Note to any of its affiliates without the consent of Note
Holder. This Note is non-negotiable and may not be assigned without the prior
written consent of Maker.

          7. Maker's Waivers. Maker waives presentment, demand for performance,
notice of nonperformance, protest, notice of protest, and notice of dishonor
(but not notice of default). By accepting payment of any sum hereunder after its
due date, Note Holder shall not waive its rights to: (a) require prompt payment
when due of all other sums hereunder; (b) declare a default hereunder for
failure to make prompt payment of such other sums; or (c) accelerate and declare

Page 2

953484.15

--------------------------------------------------------------------------------

as immediately due and payable any and all indebtedness of Maker under this
Note. No delay or omission on the part of Note Holder in exercising any right
under this Note shall operate as a waiver of such rights.

          8. No Modifications or Amendments; No Waiver. Except as specified
herein, this Note may not be amended, modified or changed, nor shall any waiver
of the provisions hereof be effective, except only by an instrument in writing
signed by the party against whom enforcement of any waiver, amendment, change,
modification or discharge is sought. Additionally, a waiver of any provision in
one event shall not be construed as a waiver of any other provision at any time,
as a continuing waiver, or as a waiver of such provision upon the occurrence of
a subsequent event.

          9. Severability. Any provision of this Note which shall be held by a
court to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provision or term hereof, and such other provisions or
terms shall remain in full force and effect.

          10. Governing Law. This Note is made under and shall be governed by
the laws of the State of California.

          IN WITNESS WHEREOF, Maker has caused this Note to be duly executed as
of the date and year first above written.

MAKER:

BASIN WATER RESOURCES, INC.,

By:
_________________________________
[Name],  __________________

 

 

 

 

 

 

 

 

 

 

 

Page 3

953484.15

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CAPITAL ADVANCE NOTE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

PROMISSORY NOTE

$_________
                                                                                                                                                                                                             [DATE]

     FOR VALUE RECEIVED, the undersigned, BASIN WATER RESOURCES, INC., a
Delaware corporation, (“Maker”), hereby promises to pay to the order of
___________________________________________, [a _________ corporation], or its
authorized transferee or assigns (together, “Note Holder”), the principal sum of
_____________________ THOUSAND DOLLARS ($_______) (“Principal”), with interest
accruing from the Effective Date of this Note, as defined below, in accordance
with the terms hereof, at the interest rate set forth in Section 1, below
(“Interest”), all subject to the terms and conditions set forth below.
Principal, Interest and other sums due hereunder shall be payable in lawful
money of the United States of America at such place as may be designated by Note
Holder from time to time.

          1. Interest. Except as otherwise expressly provided herein, simple
interest shall accrue on the unpaid Principal due hereunder from the date hereof
(the “Effective Date”) through the Maturity Date (as defined in Section 2
below), or the date of actual payment of this Note in accordance with the terms
hereof, whether upon acceleration or otherwise, at the prime rate as may be
adjusted from time to time by Bank of America, with such interest to be accrued
annually. Interest shall be calculated based on a three hundred sixty five (365)
day year, actual days elapsed. In the event that the interest rate calculated
pursuant to this Section 1 for any applicable period is deemed by a court of
competent jurisdiction to exceed the limits imposed by applicable law, then the
interest rate shall be modified to equal the maximum amount allowable under
applicable law.

          2. Payment and Maturity. Interest accrued hereunder shall be due and
payable on each of the first (1st) through fifth (5th) anniversaries of the date
hereof. All outstanding and unpaid Principal and any unpaid accrued Interest
thereon shall be due and payable on the fifth (5th) anniversary of the date
hereof (“Maturity Date”). Except as set forth in this Section 2, any payments
made under this Note shall be applied in the following order: (a) to accrued
Interest payable under this Note; (b) to any other amounts, penalties, default
interest, or charges due and owing under this Note; and (c) to outstanding
Principal payable under this Note.

          3. Prepayment. Maker shall have the right at any time, and from time
to time, to prepay all or any portion of the Principal and accrued Interest
outstanding under this Note without penalty or premium.

          4. Events of Default. Each of the following shall constitute an “Event
of Default” under this Note:

                    (a) Maker fails to make any payment of Interest, Principal
or any other amounts owed by Maker under this Note as and when due, and such
failure continues for more than twenty (20) business days after written notice
thereof from Note Holder;

                    (b) If Maker (i) admits in writing its inability to pay its
debts generally as they mature; (ii) makes an assignment for the benefit of
creditors or commences proceedings for its

953484.15

--------------------------------------------------------------------------------

dissolution; or (iii) applies for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business;

                    (c) If a trustee, liquidator or receiver is appointed for
Maker or for a substantial part of its property or business without its consent
and shall not be discharged within sixty (60) days after such appointment;

                    (d) If any governmental agency or any court of competent
jurisdiction at the instance of any governmental agency shall assume custody or
control of the whole or any substantial portion of the properties or assets of
Maker and shall not be dismissed within sixty (60) days thereafter; or

                    (e) Upon the institution by or against Maker, of any
bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors, and, if instituted against Maker, if such proceeding shall not be
dismissed within sixty (60) days after such institution.

          5. Remedies Upon Default. Upon the occurrence of an Event of Default
hereunder, Note Holder shall have the right to declare the unpaid Principal of
this Note, all accrued but unpaid Interest hereunder and any and all other
amounts owing to Note Holder by Maker under this Note immediately due and
payable, and Note Holder shall have all such other rights and remedies as may be
available to Note Holder hereunder, or otherwise at law or in equity. The
rights, powers and remedies of Note Holder permitted by law or contract shall be
cumulative and concurrent, and may be pursued singly, successively or together
against Maker, in such order as Note Holder may determine, in its sole
discretion, and such rights, powers and remedies shall not be exhausted by any
exercise thereof, but may be exercised as often as occasion therefore shall
occur. Additionally, the failure to exercise any such rights, powers and
remedies or the acceptance by Note Holder of any payment hereunder which is less
than payment in full shall not constitute a waiver of the right to exercise any
of Note Holder’s rights, powers or remedies at that time or any subsequent time.
In any action brought by Note Holder to enforce this Note, Note Holder shall be
entitled to recover its expenses of litigation, including attorney and expert
witness fees, regardless of whether such expenses are “Costs” as such term is
defined in Section 1033.5 of the California Code of Civil Procedure.

          6. Assignment. Maker shall not assign, transfer or convey this Note to
any third party without the prior written consent of Note Holder, which consent
shall not be unreasonably withheld; provided, however, that Maker may assign its
obligations under this Note to any of its affiliates without the consent of Note
Holder. This Note is non-negotiable and may not be assigned without the prior
written consent of Maker.

          7. Maker's Waivers. Maker waives presentment, demand for performance,
notice of nonperformance, protest, notice of protest, and notice of dishonor
(but not notice of default). By accepting payment of any sum hereunder after its
due date, Note Holder shall not waive its rights to: (a) require prompt payment
when due of all other sums hereunder; (b) declare a default hereunder for
failure to make prompt payment of such other sums; or (c) accelerate and declare
as immediately due and payable any and all indebtedness of Maker under this
Note. No delay or

Page 2

953484.15

--------------------------------------------------------------------------------

omission on the part of Note Holder in exercising any right under this Note
shall operate as a waiver of such rights.

          8. No Modifications or Amendments; No Waiver. Except as specified
herein, this Note may not be amended, modified or changed, nor shall any waiver
of the provisions hereof be effective, except only by an instrument in writing
signed by the party against whom enforcement of any waiver, amendment, change,
modification or discharge is sought. Additionally, a waiver of any provision in
one event shall not be construed as a waiver of any other provision at any time,
as a continuing waiver, or as a waiver of such provision upon the occurrence of
a subsequent event.

          9. Severability. Any provision of this Note which shall be held by a
court to be invalid, void or illegal shall in no way affect, impair or
invalidate any other provision or term hereof, and such other provisions or
terms shall remain in full force and effect.

          10. Governing Law. This Note is made under and shall be governed by
the laws of the State of California.

          IN WITNESS WHEREOF, Maker has caused this Note to be duly executed as
of the date and year first above written.

MAKER:

BASIN WATER RESOURCES, INC.,

By:
_________________________________
[Name], __________________

 

 

 

 

 

 

 

 

 

 

Page 3

953484.15

--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT & ASSUMPTION AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

Assignment and Assumption Agreement

     THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is made and entered
into as of __________, 2007, by and between Indian Hills Water Conservation
Corporation, a California corporation (“IHWCC”), Henry C. Cox II, an individual
(“Cox”) and John L. West, an individual (“West,” and collectively with IHWCC and
Cox, “Assignor”), on the one hand, and Basin Water Resources, Inc., a Delaware
corporation (together with any assignee or designee thereof, “Assignee”).

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

     1. Purchase Agreement. Assignor and Assignee are parties to that certain
Stock and Asset Purchase Agreement, dated as of May 7, 2007 (“Purchase
Agreement”), under which, as of the Closing Date, Assignee is acquiring that
certain real property located in the Counties of Riverside and San Bernardino,
State of California, and the Assets (as such term is defined in the Purchase
Agreement) as more particularly described in Schedule “1” attached hereto and
made a part hereof (the “Property”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed to them in the Purchase
Agreement.

     2. Assignment. Effective as of the Closing Date, Assignor hereby sells,
transfers, assigns and delivers to Assignee, all of Assignor’s right, title and
interest, if any, in and to: (i) all entitlements, agreements, development and
other rights relating to the Property, including, without limitation, all
prescriptive and appropriative water appropriation rights and water distribution
rights; (ii) all plans, specifications, maps, drawings and other renderings
relating to the Property; (iii) all files, books, records, intangible property,
intangible rights, and similar rights benefiting the Property; (iv) all permits,
licenses, certificates of occupancy and governmental approvals, including any
currently pending permit or license applications, consents and authorizations
held and used by Assignor in connection with the Property; and (v) all
warranties, guarantees and agreements governing any of the foregoing (all of the
foregoing, collectively, the “Intangible Personal Property”). Furthermore,
Assignor also assigns to Assignee any and all rights and remedies Assignor has
or may have against any third parties (a) which have provided, or may provide,
labor, goods and/or services in connection with the Property, and (b) which may
have caused damage to the Property or neighboring properties, or created any
liability to Assignee, in connection with any Hazardous Materials or violation
of environmental laws, Regulations or other laws, which assignment includes,
without limitation, any warranties and guarantees provided to Assignor by such
third parties (all of the foregoing, collectively, the “Assigned Rights”).
Nothing in this Section 2, express or implied, is intended to confer upon any
persons, other than the parties hereto and their respective successors and
assigns, any rights or remedies under or by reason of this Section 2. The
Intangible Personal Property and the Assigned Rights are collectively referred
to herein as the “Personal Property.”

     3. Acceptance and Assumption. Effective as of the Closing Date, Assignee
hereby accepts and assumes the assignment of the Personal Property.

953484.15

--------------------------------------------------------------------------------

     4. Applicable Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of California, without resort to choice of
law provisions.

     5. Binding. This Agreement and all of its terms and provisions shall be
binding upon and inure to the benefit of Assignor and its successors and
assigns, and Assignee and its successors and assigns.

     6. Counterparts. This document may be executed in any number of
counterparts, each to be an original, but all of which shall constitute one
instrument, and it shall be sufficient if any party hereto signs any such
counterpart, so long as each of the parties hereto executes at least on such
counterpart.

     7. Conflict. To the extent of any conflict between this Assignment and the
terms and conditions of the Purchase Agreement, the terms and conditions of the
Purchase Agreement shall control.

     8. Defined Terms. Capitalized terms contained herein, unless otherwise
defined herein, shall have the meaning ascribed thereto as set forth in the
Purchase Agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

 

 

 

 

 

 

 

 

 

 

Page 2

953484.15

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of
the _____ day of ______________, 2007.

 

ASSIGNOR:                                       

IHWCC

INDIAN HILLS WATER CONSERVATION CORPORATION
a California corporation

By: : ______________________________________________
Name: Henry C. Cox, II
Its: President

    COX:  By:  ______________________________________________          Henry C.
Cox, II      WEST:  By:  ______________________________________________         
John L. West     

ASSIGNEE:

BASIN WATER RESOURCES, INC.
a Delaware corporation

By: : _______________________________________________
Name: _____________________________________________
Its: : _______________________________________________


[SIGNATURE PAGE TO ASSIGNMENT AND ASSUMPTION AGREEMENT]

 

 

 

 

Page 3

953484.15

--------------------------------------------------------------------------------

SCHEDULE 1

DESCRIPTION OF THE PROPERTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4

953484.15

--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BILL OF SALE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

BILL OF SALE

     This Bill of Sale is executed as of May ___, 2007 by Indian Hills Water
Conservation Corporation, a California corporation (“IHWCC”), West Riverside
Canal Company, a California corporation (“West Riverside”), West Riverside 350
Inch Water Company, a California corporation (“350IWC,” and together with West
Riverside, the “Water Companies”), Henry C. Cox II, an individual (“Cox”) and
John L. West, an individual (“West,” and together with IHWCC and Cox, the
“Seller Parties”), in favor of Basin Water Resources, Inc., a Delaware
corporation (together with any assignee or designee thereof, the “Purchaser”).

     Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in that certain Stock and Asset Purchase Agreement
dated as of May ___, 2007, by and between the Seller Parties and the Purchaser
(the “Asset Purchase Agreement”). In the event of any conflict between any term
or condition of this Bill of Sale and the Asset Purchase Agreement, the terms
and conditions of the Asset Purchase Agreement shall be controlling.

     For value received, the receipt and sufficiency of which is hereby
acknowledged, the Seller Parties hereby grant, bargain, sell, convey, assign,
transfer and sets over unto the Purchaser and its successors and assigns,
absolutely and unconditionally and not as security, all of the Seller Parties'
right, title and interest in and to the Assets. Title to the Assets shall pass
to the Purchaser upon delivery of this Bill of Sale.

     The Assets are being sold with the representations and warranties set forth
in the Stock and Asset Purchase Agreement. None of the Seller Parties'
liabilities, debts and obligations are assumed hereby except as specifically set
forth in the Stock and Asset Purchase Agreement.

     The Seller Parties hereby constitute and appoint the Purchaser, and its
successors and assigns, as the true and lawful attorney-in-fact of the Seller
Parties, with full power of substitution, to institute and prosecute all
proceedings, sign and record all documents and instruments, including but not
limited to the Assignments Separate from Certificate relating to the shares of
capital stock of 350IWC and West Riverside, attached hereto as Exhibits A and
A-1, respectively, and generally take all other action, in the name of the
Seller Parties or otherwise, that the Purchaser may deem proper in order to
collect, assert or enforce any claim, right or title of any kind in or to the
Assets or to more effectively transfer, convey and assign to the Purchaser and
confirm the Purchaser's title to the Assets. The Seller Parties agrees that the
foregoing power is coupled with an interest and shall be irrevocable by the
Seller Parties.

     This Bill of Sale and the rights and obligations of the parties in interest
hereto shall be construed in accordance with and governed by the internal laws
of the State of California, without giving effect to the conflicts of law
principles thereof.

953484.15

--------------------------------------------------------------------------------

Executed as a sealed instrument as of the day and year first above written.

 

INDIAN HILLS WATER CONSERVATION CORPORATION
a California corporation

By: : ____________________________________________
Name: Henry C. Cox, II
Its: President


WEST RIVERSIDE CANAL COMPANY
a California corporation

By: _____________________________________________
Name: Henry C. Cox, II
Its: President


WEST RIVERSIDE 350 INCH WATER COMPANY
a California corporation

By: _____________________________________________
Name: Henry C. Cox
Its: President


By: _____________________________________________
Henry C. Cox, II


By: _____________________________________________
John L. West

[Signature page to Bill of Sale]

 

 

 

 

Page 2

953484.15

--------------------------------------------------------------------------------

Exhibit A to Bill of Sale

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, the undersigned ________________ (“Seller”), hereby sells,
assigns and transfers unto Basin Water Resources, Inc., a Delaware corporation,
or its assignee (“Purchaser”), _________________ shares of the capital stock of
West Riverside 350 Inch Water Company, a California corporation (“350IWC”),
which shares constitute all of the shares of equity capital of 350IWC owned by
the undersigned, standing in the undersigned’s names on the books of 350IWC and
does hereby irrevocably constitute and appoint Purchaser, or any duly authorized
representative of Purchaser, as my true and lawful attorney-in-fact to transfer
the said interests on the books of 350IWC, with full power of substitution in
the premises.

Dated: _______________, 200__

By:  ______________________________________
      Name: _________________________________
                 Its: ______________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 3

953484.15

--------------------------------------------------------------------------------

Exhibit A-1 to Bill of Sale

ASSIGNMENT SEPARATE FROM CERTIFICATE

FOR VALUE RECEIVED, the undersigned ________________ (“Seller”), hereby sells,
assigns and transfers unto Basin Water Resources, Inc., a Delaware corporation,
or its assignee (“Purchaser”), _________________ shares of the capital stock of
West Riverside Canal Company, a California corporation (“West Riverside”), which
shares constitute all of the shares of equity capital of West Riverside owned by
the undersigned, standing in the undersigned’s names on the books of West
Riverside and does hereby irrevocably constitute and appoint Purchaser, or any
duly authorized representative of Purchaser, as my true and lawful
attorney-in-fact to transfer the said interests on the books of West Riverside,
with full power of substitution in the premises.

Dated: _______________, 200__

By:  ______________________________________
       Name: _________________________________
                  Its:  ______________________________

 

 

 

 

 

 

 

 

 

 

 

Page 4

953484.15

--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NON-COMPETITION AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

953484.15

--------------------------------------------------------------------------------

NONCOMPETITION AGREEMENT

             This Noncompetition Agreement (the “Agreement”) is entered into as
of _______________, 2007, by and between Henry C. Cox, an individual (“Cox”),
and John L. West (“West,” and together with Cox, the “Sellers”), on the one
hand, and Basin Water Resources, Inc., a Delaware corporation (together with any
assignee or designee thereof, “Purchaser”), on the other hand. The Sellers and
Purchaser are sometimes individually referred to herein as a “party” and
collectively as the “parties.” Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in that certain Stock and Asset
Purchase Agreement, dated May 7, 2007, by and between Purchaser, on the one
hand, and Indian Hills Water Conservation Corporation, a California corporation,
West Riverside Canal Company, a California corporation, West Riverside 350 Inch
Water Company, a California corporation, and the Sellers, on the other hand (the
“Purchase Agreement”).

R E C I T A L S

             This Agreement is made with reference to the following facts and
circumstances:

             A. Concurrently with the execution and delivery of this Agreement,
pursuant to the terms and conditions of the Purchase Agreement, Purchaser is
consummating the purchase from the Sellers of the Business, by acquiring either,
at Purchaser’s election, all of the Shares of the Water Companies or all of the
Assets used in the operation of the Business;

             B. Each of the Sellers will benefit from the sale of the Business.

             C. Each of the Sellers has made business contacts through the
operation of the Business and the Water Companies and is otherwise intimately
familiar with and knowledgeable about such business operations.

             D. Each of the Sellers acknowledges and agrees that the delivery of
this Agreement is a material inducement for Purchaser proceeding with the
acquisition of the Business pursuant to the Purchase Agreement.

             NOW, THEREFORE, in consideration of the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged by each signatory hereto, the parties
hereto covenant and agree as follows:

     1. Definitions. For purposes of this Agreement, the following terms have
the meanings specified or referred to in this Section 1:

             1.1 “Person” means any corporation (including, by way of example
only and without limitation, any non-profit corporation), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization, labor union or other entity or governmental body.

Noncompetition Agreement
Page 2 of 9

953484.15

--------------------------------------------------------------------------------

             1.2 “Related Person” means with respect to a specified Person other
than an individual, any Person that directly or indirectly controls, is directly
or indirectly controlled by or is directly or indirectly under common control
with such specified Person.

     2. Acknowledgments by the Sellers. Each of the Sellers acknowledges that:

             2.1 He has occupied positions of control, trust and confidence in
connection with the Business and the ownership and operation of the Water
Companies prior to the date hereof and has become familiar with the following,
any and all of which constitute confidential information of the Business and the
Water Companies (collectively, the “Confidential Information”): Confidential
Information shall mean any information, matter, or thing of a secret,
confidential, or private nature connected with or related to the Business or the
Water Companies, their parents, subsidiaries, and affiliates, or any of their
suppliers or customers. Included within the meaning of Confidential Information
are matters of a technical or scientific nature (including, but not limited to,
patents, inventions, copyrightable material, pumping data, wage information,
manuals, concepts, developments, contributions, devices, discoveries, software
and documentation, flow charts, diagrams, secret techniques, trade secrets,
processes or machines, including any improvements thereof and know-how related
thereto, whether or not patentable or copyrightable), matters of a financial or
business nature (such as information about strategy, budgets, contracts, marking
plans, grants, costs, profits, markets, sales, distribution systems, customers,
potential customers, suppliers, service providers, manufacturing, purchasing,
and accounting methods), plans for further development, and any other
information of a similar nature not available to the public. Confidential
Information shall not include: (a) information that is now or later becomes part
of the public knowledge or literature, unless such information becomes public
knowledge as the result of any improper action or inaction on the part of either
of the Sellers; (b) information received by the Sellers from a third party,
unless such third party has been directed by Purchaser not to reveal such
information or to reveal such information only on a confidential basis; or (c)
information which any of the Sellers is obligated to disclose by court order or
governmental agency requirement; provided, that the Sellers shall first have
given written notice of such required disclosure to Purchaser, made a reasonable
effort to obtain a protective order requiring that the Confidential Information
so disclosed to be used only for the purposes for which disclosure is required,
and otherwise taken reasonable steps to allow Purchaser to seek to protect the
confidentiality of the information required to be disclosed.

             2.2 The Business is local in scope. The Business provides products
and services within the Riverside and San Bernardino Counties of Southern
California (the “Service Area”). Purchaser, upon acquiring the Business, will
compete with other businesses that are or could be located in any part of the
Service Area. Purchaser has required that the Sellers make the covenants set
forth in Sections 3 and 4 of this Agreement as a condition to Purchaser’s
purchase of the Business. The provisions of Sections 3 and 4 of this Agreement
are reasonable and necessary to protect and preserve the Business. Purchaser
would be irreparably damaged if the Sellers were to breach the covenants set
forth in Sections 3 and 4 of this Agreement.

     3. Confidential Information. Each of the Sellers acknowledges and agrees
that all Confidential Information known or obtained by him, whether before or
after the date hereof, is the property of the Business. Therefore, each of the
Sellers agrees that he shall not, at any time,

Noncompetition Agreement
Page 3 of 9

953484.15

--------------------------------------------------------------------------------

disclose to any unauthorized Persons or use for his own account or for the
benefit of any third party any Confidential Information, whether he has such
information in his memory or embodied in writing or other physical form, without
Purchaser’s prior written consent. Each of the Sellers agrees to deliver to
Purchaser at the time of execution of this Agreement, and at any other time
Purchaser may request, all documents, memoranda, notes, plans, records, reports
and other documentation, models, components, devices or computer software,
whether embodied in a disk or in other form (and all copies of all of the
foregoing), relating to the operations or affairs of the Business and any other
Confidential Information that he may then possess or have under his control.

     4. Noncompetition. As an inducement for Purchaser to purchase the Business
pursuant to the Purchase Agreement, each of the Sellers agrees that:

             4.1 For a period of three (3) years after the Closing Date:

                        a. Neither he nor any Related Person will, directly or
indirectly, engage or invest in, own, manage, operate, finance, control or
participate in the ownership, management, operation, financing or control of, be
employed by, associated with or in any manner connected with, lend his name or
any similar name to, lend his credit to or render services or advice to any
business, venture or enterprise which competes in whole or in part with the
services or activities of the Business within the Service Area. Each of the
Sellers agrees that this covenant is reasonable with respect to its duration,
geographical area and scope. Nothing in this paragraph 4.1(a) shall be deemed to
prohibit Seller or a Related Person from purchasing a non-controlling interest,
either directly or indirectly, in any publicly traded company. b. Neither he nor
any Related Person will, directly or indirectly, either for himself or any other
Person, (i) induce or attempt to induce any employee of the Business or
Purchaser to leave the employ of the Business or Purchaser, (ii) in any way
interfere with the relationship between Purchaser and any employee of the
Business or Purchaser, (iii) employ, or otherwise engage as an employee,
independent contractor or otherwise, any employee of the Business or Purchaser,
or (iv) induce or attempt to induce any customer, supplier, licensee,
governmental regulatory authority or business relation of the Business or of
Purchaser to cease doing business with the Business or Purchaser or in any way
interfere with the ongoing relationship between any customer, supplier,
licensee, governmental regulatory authority or business relation of the Business
or of Purchaser. c. Neither he nor any Related Person will, directly or
indirectly, either for himself or any other Person, solicit the business of any
Person known to him to be a customer of the Business or Purchaser in the Service
Area, whether or not he had personal contact with such Person.

             4.2 In the event of a breach by him of any covenant set forth in
Section 4.1 of this Agreement, the term of such covenant will be extended by the
period of the duration of such breach.

Noncompetition Agreement
Page 4 of 9

953484.15

--------------------------------------------------------------------------------

     5. Remedies. If any of the Sellers breaches the covenants set forth in
Sections 3 or 4 of this Agreement, Purchaser shall be entitled to the following
remedies: (i) damages from such Seller; and (ii) in addition to its right to
damages and any other rights it may have, to obtain injunctive or other
equitable relief to restrain any breach or threatened breach or otherwise to
specifically enforce the provisions of Sections 3 and 4 of this Agreement, it
being agreed that money damages alone would be inadequate to compensate
Purchaser and would be an inadequate remedy for such breach. The rights and
remedies of the parties to this Agreement are cumulative and not alternative.

     6. Reasonableness. The parties hereto agree that the restrictions on
competition, solicitation and disclosure in this Agreement are fair, reasonable
and necessary for the protection of the interests of the Business and Purchaser.
It is the intention of the parties only to restrict the activities of the
Sellers as necessary to protect the legitimate business interests of the
Business and Purchaser, and nothing contained herein shall be construed to
prevent any of the Sellers from continuing in business during or after the term
of this Agreement in lines of business not subject to this Agreement. Each of
the Sellers acknowledges that he has been provided with special knowledge and
know-how due to his association with the Business and the Water Companies.

     7. Expenses. Except as otherwise expressly provided in this Agreement, each
party to this Agreement will bear its respective expenses incurred in connection
with the preparation, execution and performance of this Agreement, including all
fees and expenses of agents, representatives, counsel, and accountants.

     8. Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when: (i) delivered by hand (with written confirmation of receipt), (ii) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (iii) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

 

If to the Sellers:                                     

Mr. Henry C. Cox, II,
Mr. John L. West
Indian Hills Water Conservation Corporation
8175 Liminite Dr.
Riverside, CA 92507
Telephone: (951) 360-2070
Facsimile: (951) 360-____

 

With a required copy to:

Lobb Cliff & Lester, LLP
1325 Spruce Street, Suite 300
Riverside, California 92507
Telephone: (951) 788-9410
Facsimile: (951) 788-0766

 

Noncompetition Agreement
Page 5 of 9 


953484.15

--------------------------------------------------------------------------------

 

Attn: Paul Cliff, Esq.

   

If to Purchaser:

Mr. Peter Jensen
Basin Water Resources, Inc.
8731 Prestige Court
Rancho Cucamonga, CA 91730
Telephone: (909) 481-6800
Facsimile: (909) 481-6801

 

With a required copy to:

Weston Benshoof Rochefort
Rubalcava MacCuish LLP
333 South Hope Street, Sixteenth Floor
Los Angeles, California 90071
Telephone: (213) 576-1000
Facsimile: (213) 576-1100
Attn: Thomas Wingard, Esq.


     9. Dates of Notices and Actions. All notices required to be given hereunder
shall be effective as of the date of delivery. If the date of any notice
required to be given hereunder or action required to be taken hereunder falls on
a weekend or holiday, such notice or action may be delivered or taken at any
time through the next occurring business day.

     10. Jurisdiction; Service of Process. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
must be brought against any of the parties in the United States District Court
for the Central District of California in Los Angeles, California, and each of
the parties consents to the jurisdiction of such courts (and of the appropriate
appellate courts) in any such action or proceeding and waives any objection to
venue laid therein. Process in any action or proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

     11. Further Assurances. The parties agree to furnish upon request to each
other, without further consideration, such further information, execute and
deliver to each other such other documents and to do such other acts and things,
all as the other party may reasonably request for the purpose of carrying out
the intent of this Agreement and the documents referred to in this Agreement.

     12. Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (i) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party, (ii) no waiver that may be
given

Noncompetition Agreement
Page 6 of 9

953484.15

--------------------------------------------------------------------------------

by a party will be applicable except in the specific instance for which it is
given, and (iii) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

     13. Entire Agreement. All prior agreements, representations and
understandings between the parties are incorporated in this Agreement, and the
exhibits and schedules attached hereto, which together constitute the entire
contract between the parties. The terms of this Agreement are intended by the
parties as a final expression of their agreement with respect to such terms as
are included herein and may not be contradicted by evidence of any prior or
contemporaneous written or oral representations, agreements or understandings,
whether express or implied. The parties further intend that this Agreement
constitutes the complete and exclusive statement of its terms and that no
extrinsic evidence whatsoever may be introduced in any judicial proceeding, if
any, involving this Agreement. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by each of the
parties.

     14. Assignment, Successors and No Third-Party Rights. None of the Sellers
may not assign any of his rights or obligations under this Agreement without the
prior written consent of Purchaser, which such consent may be granted or
withheld in Purchaser’s sole discretion. Purchaser shall have the right to
assign or delegate any of its rights or obligations under this Agreement to any
other person or entity without any obligation to provide notice to or obtain the
consent of the Sellers. Subject to the foregoing, this Agreement will apply to,
be binding in all respects upon, and inure to the benefit of the successors and
permitted assigns of the parties. Nothing expressed or referred to in this
Agreement will be construed to give any person other than the parties to this
Agreement any legal or equitable right, remedy or claim under or with respect to
this Agreement or any provision of this Agreement.

     15. Severability. The covenants, restrictions, and provisions set forth
above are intended to be separate and severable, and if, for any reason, anyone
or more thereof shall be held to be invalid or unenforceable, in whole or in
part, the parties agree that unenforceability of one provision of this Agreement
will not affect the validity or enforceability of any other term and condition
of this Agreement. Moreover, to the extent the terms of any restrictive covenant
contained herein exceeds the standards permitted by law, the parties agree that
the same shall be reduced to the maximum permitted by law as may be necessary to
uphold the validity of the covenants set forth herein to the fullest possible
extent.

     16. Section Headings; Construction. The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding section or sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word “including” does not
limit the preceding words or terms.

     17. Attorney’s Fees. The prevailing party in any litigation, arbitration,
mediation, bankruptcy, insolvency or other proceeding relating to the
enforcement or interpretation of this

Noncompetition Agreement
Page 7 of 9

953484.15

--------------------------------------------------------------------------------

Agreement may recover from the unsuccessful party all costs, expenses and
reasonable attorney’s fees (including expert witness and other consultants fees
and costs) relating to or arising out of (i) the proceeding (whether or not the
proceeding proceeds to judgment), and (ii) any post-judgment or post-award
proceeding. All such judgments and awards shall contain a specific provision for
the recovery of all such subsequently incurred costs, expenses and actual
attorney’s fees.

     18. Governing Law. This Agreement will be governed by the laws of the State
of California without regard to conflicts of laws principles.

     19. Survival. The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement to the extent
necessary to preserve such rights and obligations.

     20. Time of the Essence. The parties recognize that time is of the essence
in this Agreement.

     21. Counterparts; Facsimile. This Agreement may be executed in one or more
counterparts, all of which when fully-executed and delivered by all parties
hereto and taken together shall constitute a single agreement, binding against
each of the parties. To the maximum extent permitted by law or by any applicable
governmental authority, any document may be signed and transmitted by facsimile
with the same validity as if it were an ink-signed document. Each signatory
below represents and warrants by his signature that he is duly authorized (on
behalf of the respective party for which such signatory has acted) to execute
and deliver this instrument and any other document related to this transaction,
thereby fully binding each such respective party.

 

 

 

 

 

 

 

 

[SIGNATURE PAGE FOLLOWS]

Noncompetition Agreement
Page 8 of 9

953484.15

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

Purchaser:      BASIN WATER RESOURCES, INC.    a Delaware corporation      By: 
__________________________          _________________, President      Cox:     
By:  __________________________   Henry C. Cox      West:      By: 
__________________________   John L. West 


 

[SIGNATURE PAGE TO NONCOMPETITION AGREEMENT]

 

 

 

 

 

 

 

 

 

 

 

Noncompetition Agreement
Page 9 of 9

953484.15



--------------------------------------------------------------------------------

